        Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 1 of 120


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



IN RE BRASKEM, S.A., SECURITIES
                                                            Civil Action No. 15-CV-5132-PAE
LITIGATION

             DECLARATION OF STEPHANIE AMIN-GIWNER IN SUPPORT OF
               MOTION FOR DISTRIBUTION OF NET SETTLEMENT FUND


        Stephanie Amin-Giwner, being duly sworn, deposes and says:

        1.      I am a Manager of Client Services, for Epiq1. Pursuant to this Court’s September

15, 2017 Order Preliminarily Approving the Settlement, Certifying Settlement Class, Approving

Notice to the Class and Scheduling Final Approval Hearing (ECF No. 124) (the “Order”), the

Court approved the appointment of GCG as the Claims Administrator for the Settlement in the

above-captioned action (the “Action”). The following statements are based on my knowledge

and information provided by other experienced GCG employees working under my supervision

and, if called on to do so, I could and would testify competently thereto.

        2.      A settlement of the Action involving Braskem, S.A. (“Braskem”) with a value of

$10,000,000 (the “Settlement Fund”) was proposed pursuant to the Stipulation and Agreement of

Settlement dated September 14, 2017 (ECF No. 121) (the “Stipulation”).2 By its Order and Final

Judgment dated February 21, 2018 (ECF No. 132), this Court approved the Settlement as fair,

reasonable and adequate.




1
 Garden City Group, LLC (“GCG”) was acquired by Epiq Class Action and Claims, Inc. (“Epiq”) on
June 15, 2018 and is now continuing as part of Epiq.
2
  All capitalized terms not otherwise defined in this document shall have the meaning ascribed to them in
the Stipulation.
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 2 of 120


        DISSEMINATION OF NOTICE AND PROOF OF CLAIM FORM

       3.      Pursuant to the Order, beginning on October 6, 2017, GCG disseminated the

Notice of Pendency of Class Action and Proposed Settlement (the “Notice”) and Proof of Claim

Form (“Proof of Claim”) (collectively, the “Notice Packet”) to potential Settlement Class

Members. As described in the February 14, 2018 Supplemental Affidavit of Jose C. Fraga

Regarding Mailing of Notice of Pendency of Class Action and Proposed Settlement and Claim

Form, Requests for Exclusions and Objections to the Settlement Received (the “Supplemental

Affidavit”), as of that date, GCG had disseminated by first-class mail 26,709 copies of the Notice

Packet to potential Settlement Class Members.

             WEBSITE, TELEPHONE HOTLINE AND DEDICATED EMAIL

       4.      GCG       continues      to      maintain     the      case-dedicated      website

(www.braskemsecuritiessettlement.com), the toll-free telephone helpline (855-872-7076), and

the Settlement email inbox (questions@braskemsecuritiessettlement.com) to assist potential

Settlement Class Members, as well as a Settlement post office box for the receipt of Proofs of

Claim and correspondence. The Settlement website and telephone helpline enable potential

Settlement Class Members to obtain information about the Settlement and provide access to

important documents relevant to the Settlement, including the Notice and the Proof of Claim. In

connection with establishing and maintaining the Settlement website and telephone helpline,

GCG, among other things, formulated a system to ensure that proper responses were provided to

all telephone and electronic inquiries. That work included training telephone agents to respond

to inquiries specific to the Settlement; developing a series of common questions and the answers

thereto, known as Frequently Asked Questions, or “FAQs”; loading key documents onto the

Settlement website; and programming the website to permit the viewing and downloading of

those key documents.



                                                2
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 3 of 120


       5.      GCG will continue to maintain the website, telephone helpline, and email inbox

until the conclusion of the administration.

                 PROCEDURES FOLLOWED IN PROCESSING CLAIMS

       6.      Under the terms of the Stipulation and as set forth in the Notice, each Settlement

Class Member who wished to be eligible to receive a distribution from the Net Settlement Fund

was required to complete and submit a properly executed Proof of Claim. Settlement Class

Members seeking to share in the Net Settlement Fund were directed in the Notice to submit their

Proofs of Claim to:


                        BRASKEM, S.A., SECURITIES SETTLEMENT
                                        c/o GCG
                                    P.O. Box 10495
                               Dublin, Ohio 43017-4095

       7.      Before claims processing commenced, GCG created a database dedicated to this

Settlement by customizing its proprietary database management software to accommodate the

specifics of this Settlement (the “Settlement Database”), which included developing various

computer programs and screens for entry of Settlement Class Members’ identifying and

transactional information, and developing a proprietary “calculation module” that would

calculate Recognized Claim amounts pursuant to the Court-approved Plan of Allocation (“Plan

of Allocation”) set forth in the Notice. In addition, GCG trained its staff in the specifics of the

Settlement so that Proofs of Claim are properly processed and formulated a system so that

telephone inquiries are properly handled.

       8.      GCG sorted incoming mail into Proofs of Claim and administrative mail.3 Notice

Packets that were returned by the U.S. Postal Service as undeliverable were reviewed for updated


3
  Administrative mail includes all mail other than Proofs of Claim and supporting documentation and
responses to notices of partial or entire rejection of the claim (e.g., requests for Proofs of Claim,


                                                 3
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 4 of 120


addresses on a rolling basis using the U.S. Postal Service National Change of Address

(“NCOA”) database and, where available, new addresses were entered into the Settlement

Database and Notice Packets were mailed to the updated addresses. Administrative mail was

reviewed and, where necessary, appropriate responses were provided to the senders.

Processing Paper Proofs of Claim

       9.      Of the 3,589 Proofs of Claim received, 841 were paper claims. Once received,

paper Proofs of Claim were opened and prepared for scanning. This process included unfolding

documents, removing staples, copying non-conforming sized documents, sorting documents,

and, where claimant identification information was not provided on the Proof of Claim, copying

and attaching the envelope with the return address to the file. Once prepared, paper Proofs of

Claim were scanned into the Settlement Database together with all submitted documentation.

Subsequently, each Proof of Claim was assigned a unique claim number if it did not already have

a pre-assigned claim number.       Once scanned, the information from each Proof of Claim,

including the name, address, and the last four digits of the Taxpayer Identification Number (“Tax

ID Number”) of the claimant, and the claimant’s purchase/acquisition transactions, sale

transactions, and holdings listed on the Proof of Claim, was entered into the Settlement

Database. Next, the information provided by each claimant in support of his, her, or its Proof of

Claim was reviewed to determine whether the claimant had in fact purchased Braskem common

stock between July 15, 2010 and March 11, 2015, inclusive (the “Class Period”). Proofs of

Claim were then reviewed to be sure they were not submitted by excluded parties.4



notification of change of address, questions regarding the administration process or the status of the
administration).
3
  Excluded from the Settlement Class are: (1) Defendants and members of the immediate family of any
Defendant; (2) any entity in which any Defendant has, or had during the Class Period, a controlling
interest; (3) the officers and directors of Braskem during the Class Period; and (4) the legal


                                                 4
        Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 5 of 120


        10.     In order to process the transactions detailed in the Proofs of Claim, GCG utilized

dozens of internal Proof of Claim codes to identify and classify Proofs of Claim and any

deficient or ineligible conditions that existed within those Proofs of Claim. The appropriate

codes were assigned to the Proofs of Claim as they were processed. For example, where a Proof

of Claim was submitted by a claimant who did not have any eligible purchases or acquisitions of

Braskem common stock during the Class Period (e.g., the claimant only purchased or acquired

Braskem common stock before or after the Class Period), that Proof of Claim received a “Proof

of Claim-level” code that denoted ineligibility. Similar “Proof of Claim-level” ineligible codes

were used to denote other ineligible conditions, such as duplicate Proofs of Claim. These codes

indicated to GCG that the claimant is not eligible to receive any payment from the Net

Settlement Fund with respect to that Proof of Claim unless the deficiency is cured.

        11.     Because a Proof of Claim may be deficient only in part, but otherwise acceptable,

GCG also utilized codes that are only applied to specific transactions within a Proof of Claim.

For example, if a claimant submitted a Proof of Claim with supporting documentation for all but

one purchase transaction, that one transaction received a “transaction-level” code. That code

indicated that the one transaction was deficient, but that the claim was otherwise eligible for

payment if other transactions in the Proof of Claim calculated to a Recognized Claim according

to the Court-approved Plan of Allocation. Thus, even if the transaction-level deficiency was

never cured, the Proof of Claim would still be paid in part.

Processing Electronic Claims

        12.     Of the 3,589 Proofs of Claim received, 2,748 were filed electronically

(“Electronic Claims”) with the assistance of GCG’s dedicated electronic filing operations team


representatives, agents, executors, heirs, successors, or assigns of any of the foregoing excluded persons
or entities who assert an interest in Braskem ADRs through or on behalf of any such excluded persons or
entities.


                                                   5
        Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 6 of 120


(the “Electronic Filing Team”).        Electronic Claims are typically submitted by institutional

investors who may have hundreds or thousands of transactions during the Class Period. Rather

than provide reams of paper requiring data entry, the institutional investors filing Electronic

Claims either mail a computer disc or email a file to GCG so that GCG may electronically

upload all transactions to the Settlement Database.

        13.     In addition to the dedicated team that assists institutional investors, GCG

developed a website where registered institutional investors can file and monitor claims in any

securities settlement that GCG administers, including this one. The site – GCG ICE™ (U.S.

Patent No. 8,272,052) – is a GCG-developed, patented platform that is hosted on a secure site.

        14.     The Electronic Filing Team coordinates and supervises the receipt and handling

of all Electronic Claims. In this case, as in all other claims administrations, the Electronic Filing

Team reviewed and analyzed each electronic file to ensure that it was formatted in accordance

with GCG’s required format, and to identify any potential data issues or inconsistencies within

the file or ineligible securities (i.e., securities that are not included in the class definition). If any

issues or inconsistencies arose, GCG immediately notified the sender. If the electronic file was

deemed to be in an acceptable format, it was then forwarded to GCG’s programming staff with

detailed loading instructions including the number of claims and transaction totals that the

institution provided when it sent the electronic file.

        15.     After the electronic file was loaded, GCG personnel reviewed the electronic file

to confirm that the number of claims and transactions matched the information provided by the

filer. The Electronic Filing Team then sent an email notification to the filer that included a

spreadsheet with the claim numbers and respective account and address information for each

claim. In this email, the filer was also notified of any discrepancies in the data.




                                                   6
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 7 of 120


       16.     Once all counts were confirmed, the Electronic Claims were coded in the same

manner as manually processed Proofs of Claim with codes to identify and classify Electronic

Claims and any deficient or ineligible conditions that existed within them. These codes are the

same as those applied to manually filed Proofs of Claim; however, the process in applying codes

differs from the process used for paper Proofs of Claim. Rather than manually applying codes,

the Electronic Filing Team performed programmatic reviews of Electronic Claims to identify

deficient and ineligible conditions (such as, but not limited to, where the price falls outside the

range of trading price history on any given day, where there are out-of-balance conditions, and

where transactions fall outside the Class Period). The appropriate codes were then assigned

programmatically once the output of the reviews was thoroughly analyzed and confirmed as

accurate.

       17.     The review process also included flagging any Electronic Claims that were not

accompanied by the following: (i) a signed Proof of Claim, which serves as a “Master Proof of

Claim Form” for all accounts referenced on the electronic file submitted; (ii) an electronic filing

summary sheet; (iii) supporting documentation, such as a signed or notarized letter on company

letterhead attesting to the truth and accuracy of the data on the electronic file, trade

confirmations, and/or brokerage account statements; (iv) a notarized affidavit, corporate

resolution or corporate by-laws verifying that the individual who executed the Proof of Claim

and submitted the electronic file is an authorized signatory of his/her company with the authority

to file such information; and (v) documentation to demonstrate the authority to file on behalf of

the claimant. This process ensures that only fully completed Proofs of Claim, submitted by a

properly authorized representative of the claimants, are considered eligible for payment from the

Net Settlement Fund.




                                                7
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 8 of 120


       18.     At the end of the process, GCG performed various audits of Electronic Claims.

For instance, GCG reached out to a number of electronic filers and requested that various sample

transactions selected by GCG be further documented by providing confirmation slips or other

transaction-specific supporting documentation.       This random sampling helps to ensure that

electronic data supplied by claimants does not contain inaccurate information. GCG performed

this final check on a variety of electronic files randomly selected, as well as on the electronic

files with the largest Recognized Losses.

                                 THE DEFICIENCY PROCESS

       19.     Many of the Proofs of Claim submitted were incomplete, not signed, not properly

documented, or were otherwise deficient. Much of GCG’s efforts in handling an administration

involve claimant communications so that all claimants have sufficient opportunity to cure any

deficiencies and file a complete Proof of Claim. The “Deficiency Process,” which involved

letters and emails to claimants, and inbound and outbound calls to claimants, is intended to assist

claimants in properly completing their otherwise deficient submissions so that they would be

eligible to participate in the Settlement. As a result of this process, a number of claimants,

excluding those who submitted Proofs of Claim with incurable deficiencies (e.g., claims that lack

any purchases during the Class Period or claims that have no Recognized Loss under the Plan of

Allocation), are now eligible to participate in the Settlement.

       20.     If a Proof of Claim was determined to be wholly deficient (for example, if the

Proof of Claim was missing documentation for the entire claim, or if the claimant did not sign

the Proof of Claim, or if the claimant did not provide enough information to calculate a

Recognized Loss, or if the claim was determined to have no Recognized Loss when calculated

under the Court-approved Plan of Allocation), GCG sent the Claimant a Notice of Rejection of

Your Entire Claim. If a claim was determined to be partially deficient (for example, if the



                                                 8
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 9 of 120


claimant was missing documentation for some transactions, or did not supply some transactional

information), GCG sent the claimant a Notice of Rejection of Part of Your Claim. GCG mailed

(or e-mailed in the case of Electronic Claims) approximately 3,045 Notices of Rejection of Your

Entire Claim and approximately 50 Notices of Rejection of Part of Your Claim in connection

with Proofs of Claim during the administration of the Settlement. These Notices are referred to

collectively as Rejection Letters.

       21.     Each Rejection Letter both described the way(s) in which the claim was deficient

and what, if anything, was necessary to sure the deficiency, and informed the Claimant that any

response must be submitted within 20 days from the date of the letter or the claim would be

recommended for rejection in whole or in part, as appropriate. The Rejection Letters also

explained that this deficiency process was the Claimant’s only opportunity to cure the

deficiencies in his, her or its Proof of Claim (to the extent that the deficiencies could be cured),

and that the Claimant had the right to contest GCG’s administrative determination with respect to

their Proof of Claim and request that the Court review such determination but, if Court review

was desired, the Claimant was required to submit a written statement to GCG requesting such

review and setting forth the basis for the request within 20 days of the date of the letter. Copies

of sample Rejection Letters are attached hereto as Exhibit A.

       22.     Claimants’ responses to the Rejection Letters were scanned into the Settlement

Database and associated with the related Proofs of Claim. The responses were then carefully

reviewed and evaluated by GCG’s team of processors. If a claimant’s response corrected the

defect(s) in his, her or its claim, GCG manually updated the Settlement Database to reflect the

change(s) in the status of the claim accordingly.




                                                9
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 10 of 120


QUALITY ASSURANCE, FRAUD PREVENTION AND REGULATORY COMPLIANCE

       23.     An integral part of all of GCG’s settlement administrations is our Quality

Assurance review. GCG personnel worked throughout the administration process to ensure that

Proofs of Claim were processed properly; that deficiency and ineligibility codes were properly

applied to Proofs of Claim; that deficiency letters were mailed to the appropriate claimants; and

that GCG’s computer programs were operating properly. In addition, GCG conducted duplicate

claim searches (by beneficial owner name and Recognized Loss) and duplicate transaction

searches (which compared duplicate transactions within the same Proof of Claim and with other

Proofs of Claim).

       24.     GCG personnel performed a final project wrap-up in order to ensure correctness

and completeness of all processed claims prior to preparing GCG’s summary reports to Lead

Counsel. Here, in connection with this project, GCG: (i) determined that valid claims have no

codes denoting ineligibility; (ii) determined that claims that are ineligible have codes denoting

ineligibility; (iii) determined that claims that contained purchases that occurred outside the Class

Period contain appropriate ineligible codes; (iv) determined that claim detail (transaction)

code(s) appear(s) only on claim detail records; (v) determined that all claims requiring Rejection

Letters were sent such letters; (vi) performed a sample review of deficient claims; (vii)

performed a sample review of claims with large dollar losses; (viii) sampled claims that were

determined to be ineligible, including those with no Recognized Loss calculated in accordance

with the Plan of Allocation, in order to verify that all transactions had been captured correctly;

and (ix) tested the accuracy of the calculation program.

       25.     In support of the work described above, GCG’s computer staff designed and

implemented, and GCG personnel tested, the following programs for this administration: (i) data

entry screens that store Proof of Claim information (including all transactional data included on



                                                10
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 11 of 120


each Proof of Claim) and attach codes and, where necessary, text to denote conditions existing

within the Proof of Claim; (ii) programs to load and analyze transactional data submitted

electronically for all Electronic Claims (the load program converts the data submitted into the

format required by the calculation program, and the analysis program determines whether the

data is consistent and complete and triggers a response to the electronic filer where appropriate);

(iii) a program to compare the claimed transaction prices against the reported market prices to

confirm that the claimed transactions were within the acceptable range of the reported market

prices; (iv) a calculation program to analyze the transactional data for all Proofs of Claim, and

calculate each claimant’s Recognized Loss based on the Plan of Allocation; (v) programs to

generate various reports throughout and at the conclusion of the administration, including lists of

all eligible and ineligible Proofs of Claim; and (vi) programs that calculate each Authorized

Claimant’s distribution amount by determining the proration factor for the Settlement, and

applying that factor to each claimant’s Recognized Loss as calculated above.

       26.     GCG also used a variety of fraud protection controls throughout the

administration process to identify potential fraudulent Proofs of Claim, including high value

reviews, spot reviews and other standard audit reports that examined the information in a variety

of ways.

       27.     GCG further reviewed and compared the entire Settlement Database against the

“watch list” of known potential fraudulent filers that GCG has developed throughout its thirty

years of experience as a claims administrator. GCG works closely with the U.S. Federal Bureau

of Investigation (“FBI”) to update that watch list with the latest information available.

       28.     In accordance with the regulations and guidelines of the U.S. Treasury

Department Office of Foreign Assets Control (“OFAC”), GCG will perform searches on

payments to payees whose names may appear on the federal government’s restricted persons list



                                                11
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 12 of 120


or who reside in countries to which payments are prohibited. GCG regularly monitors changes

to OFAC regulations and guidelines.

     CLAIMANTS SEEKING JUDICIAL REVIEW OF THEIR PROOFS OF CLAIM

        29.      As set forth above, the Rejection Letters advised Claimants that, if they did not

agree with GCG’s administrative determination, they had the right to request judicial review of

their Proofs of Claim. GCG received letters from two Claimants contesting GCG’s

administrative determination with respect to their Proofs of Claim. Subsequent to receipt of the

two requests for judicial review, GCG attempted by telephone and/or email to contact each

contesting claimant to advise him, her or it of the status of his, her or its Proof of Claim, and to

explain the bases of GCG’s administrative determination to reject the Claim.

        30.      Through October 15, 2018, one claimant has an outstanding request for judicial

review of GCG’s administrative determination to reject his Proof of Claim (the “Disputed

Claim”).      Exhibit B attached hereto contains copies of the correspondence relating to the

Disputed Claim, including copies of the Proof of Claim and supporting documentation, the

Rejection Letter sent by GCG with respect to the Disputed Claim and the letters and

documentation received by GCG in response to the Rejection Letter. The Disputed Claim is

labeled as “Disputed Claim No. 1” and is discussed further below.5

        31.      Disputed Claim No. 1

        Claim 1116419 is being recommended for rejection because the documents provided did

        not provide sufficient support for the transactions reported.            The Proof of Claim

        submitted lists two purchases totaling 4,800 Braskem ADRs on July 21, 2011, one

        purchase of 500 Braskem ADRs on August 3, 2011, and one sale of 5,300 Braskem

5
  For privacy reasons, the documents included in Exhibits B have been redacted to remove all personal
information such as street addresses, telephone numbers, social security/taxpayer identification numbers,
and financial account numbers, as well as any transactional information unrelated to Braskem.


                                                  12
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 13 of 120


       ADRs on March 19, 2012. Adequate documentation was not provided to support the

       original purchase of 4,800 ADRs. On April 30, 2018, GCG mailed a Rejection Letter to

       the Claimant advising him that his claim was missing appropriate supporting

       documentation for certain transactions. Additionally, pursuant to the Plan of Allocation,

       shares purchased between July 15, 2010 and March 11, 2015 and sold on or before March

       10, 2015, have a Recognized Loss of zero. Accordingly, even if adequate documentation

       was provided, the Recognized Loss for this claim is zero. The Claimant responded and

       requested judicial review of GCG’s administrative determination but did not provide

       documentation of any further purchases, acquisitions or sales of Braskem ADRs. In

       response to the Claimant’s letter, a GCG representative contacted the Claimant by

       telephone to help him better understand the reason for the rejection; however, the

       Claimant indicated that they wished to maintain the request for Court review.


                                 CLAIMS DETERMINATION

       32.     The postmark deadline for filing a Proof of Claim was January 16, 2018. As of

October 15, 2018, GCG has received a total of 3,589 Proofs of Claim. Of the 3,589 Proofs of

Claim received by GCG, 3,201 were submitted timely and 388 were postmarked after January

16, 2018, of which a total of 545 Proofs of Claim (469 timely and 76 untimely) have been

provisionally accepted. All eligible Proofs of Claim, whether timely filed or late, are included in

the list of Authorized Claimants for this Court’s consideration.

       33.     Submitted herewith as Exhibit C is a list of all the Proofs of Claim filed herein.

Exhibit C-1 lists all Authorized Claimants who filed timely claims and their Recognized Losses

in claim number order (“Timely Authorized Claimants”).             Exhibit C-2 lists all Authorized

Claimants who submitted their claims late and their Recognized Losses in claim number order

(“Late But Otherwise Authorized Claimants”). Exhibit C-3 lists all the rejected or ineligible

claims and the reasons for rejection in claim number order (“Rejected or Ineligible Claimants”).



                                               13
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 14 of 120



For privacy reasons, these lists provide only claim numbers and Recognized Loss amounts or

reasons for rejection (no names, addresses or Taxpayer I.D. numbers are disclosed).

        34.     GCG has accepted 545 Proofs of Claim representing total Recognized Losses of

$22,752,978.61 (including $16,632,533.11 from timely submissions and $6,120,445.50 from late

submissions). According to the Plan of Allocation, each Authorized Claimant shall be allocated

a pro rata share of the Net Settlement Fund based on his, her, or its Recognized Loss as

compared to the total Recognized Losses of all Authorized Claimants. Upon approval by the

Court, GCG will prepare and mail checks (or wire transfers where applicable) to all Authorized

Claimants for their pro rata share of the Net Settlement Fund.

        35.     A total of 3,044 claims were rejected for the following reasons:

    NUMBER OF CLAIMS                  REASON FOR REJECTION

                         227          Did Not Fit the Definition of the Class6
                           7          Duplicate Claim7
                         253          Deficient Claim Never Cured
                       2,557          Did Not Result in a Recognized Claim

                       3,044          Total Proofs of Claim Rejected



        36.     The 3,044 rejected Proofs of Claim are listed in Exhibit C-3. It is GCG’s position

that all 3,044 claims should be rejected finally by the Court.

        37.     GCG, in consultation with Lead Counsel, determined a cut-off date of October 15,

2018, after which no additional Proofs of Claim would be processed or considered for inclusion

in the Initial Distribution. This is done so that there may be a proportional distribution of the Net

Settlement Fund. Accordingly, GCG recommends that Proofs of Claim received after October


6
        Examples of these types of claims are claims that do not include any Class Period purchases and
claims that do not include purchases of eligible securities.
7
        GCG has confirmed that each of these duplicate claims is an exact match to a claim that has either
been included in the list of Authorized Claims or Rejected Claims.


                                                   14
       Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 15 of 120



15, 2018 be barred from participation in the Initial Distribution, unless the Court later orders

otherwise.

                   DISTRIBUTION OF THE NET SETTLEMENT FUND

       38.     Should the Court approve GCG’s determinations concerning the provisionally

accepted and rejected Proofs of Claim, including Late But Otherwise Authorized Proofs of

Claim, GCG recommends the following Distribution Plan and will undertake the following tasks:

calculate the distribution amounts from the Net Settlement Fund according to the Court-approved

Plan of Allocation; prepare checks and check registers, and mail checks by prepaid first-class

mail; issue replacement checks upon request by payee; and respond to inquiries about claim

calculation and checks.

       39.     GCG understands that all procedures performed with respect to the distribution of

the Net Settlement Fund in connection with the validity of the Proofs of Claim submitted are

subject to the supervision and direction of Lead Counsel and the Court. To carry out such orders

as the Court may issue with respect to the allocation and distribution of the Net Settlement Fund

to Authorized Claimants, GCG will first coordinate with Lead Counsel to determine the amount

remaining in the Net Settlement Fund after all fees and expenses authorized by this Court have

been paid.

       40.     GCG will conduct an immediate distribution (the “Initial Distribution”) of the Net

Settlement Fund. First GCG will calculate the pro rata distribution amount for each Authorized
Claimant. Once the pro rata distribution amounts are determined for each Authorized Claimant,

entitlement reports will be run and reviewed to determine who is eligible to receive a distribution

from the Net Settlement Fund and in what amount. Next, a check generation report will be run,

and compared to the entitlement report. If the results are different, the items on the report will be

compared and the errors corrected. Check files will be reviewed and compared to the entitlement

report prior to printing checks. All check files have footer records that indicate the total number

of checks and the total dollar amount of the checks. The footer records will be checked against

the entitlement report totals and also against the sum of the detail record check amounts in the



                                                15
          Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 16 of 120



actual file. Once each of these quality assurance tests is performed and confirmed, checks will

be printed.

           41.     GCG will then prepare checks for the distribution and registers of such

distributions, and send the payments by prepaid first-class mail,8 after the list of Authorized

Claimants is compared to GCG’s most current internal list of claimants who have been identified

as potentially fraudulent filers. Upon request by payee, GCG will issue replacement payments

for distributions where GCG confirms that the check has not yet been negotiated. GCG will also

respond to inquiries about distribution amounts and Recognized Loss calculations.

           42.     Based on our years of experience, we know that not all of the checks distributed

to Authorized Claimants will be cashed promptly. In order to encourage Authorized Claimants

to promptly cash their distributions, and to avoid or reduce future expenses relating to unpaid

distributions, all of the distribution checks will bear a notation “CASH PROMPTLY, VOID

AND SUBJECT TO RE-DISTRIBUTION IF NOT CASHED WITHIN 90 DAYS AFTER

ISSUE DATE.”

           43.     Authorized Claimants who do not cash their distribution checks within the time

allotted will irrevocably forfeit all recovery from the Settlement. The funds allocated to all such

stale-dated checks are subject to re-distribution.

           44.     If there is any balance remaining in the Net Settlement Fund after six (6) months

from the date of distribution of the Net Settlement Fund (whether by reason of tax refunds,
uncashed checks, or otherwise), GCG, under the supervision of Lead Counsel shall, if feasible,

reallocate such balance among Authorized Claimants who cashed or deposited the checks in the

Initial Distribution.

           45.     If, after six months following such redistribution, or if a redistribution was not

feasible, six months after the Initial Distribution, funds still remain in the Net Settlement Fund,

the outstanding balance shall be donated to such not-for-profit organization as the Court may

direct and approve.

8
    GCG will honor requests for electronic transfers to the best of its ability.


                                                        16
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 17 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 18 of 120




          EXHIBIT A
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 19 of 120

Braskem, S.A., Securities Settlement                                      *P-BSK$F-L93B*
c/o GCG
P.O. Box 10495
Dublin, Ohio 43017-4095
(855) 872-7076




*BSK0201755636*
                                                                          Mailing Date:
                                                                          Response Due Date:
                                                                          Claim No:


                                                                          Eligible Securities:
                                                                          American Depositary Receipts (ADRs)
                                                                          Class Period:
                                                                          July 15, 2010 through March 11, 2015, inclusive




                        NOTICE OF REJECTION OF YOUR ENTIRE CLAIM

Dear Claimant(s):

We have received and processed the Proof of Claim Form ("Claim Form") that you submitted in connection with the
Braskem, S.A. Securities Settlement. Based on our review of the Claim Form and documentation you submitted (if any),
your Claim has been conditionally rejected in its entirety pursuant to the terms of the Court approved Settlement.

Your Claim may have been rejected for one or more reasons. If you wish to cure your Claim, please review the
attached "Rejection Reason(s)" document and respond accordingly. Please note the following when responding:

                 You must include a copy of this notice with any response and reference your Claim Number on all
                 submissions.
                 Your response must be received or postmarked no later than the Response Due Date noted above.
                 If you fail to respond by the Response Due Date, or your response fails to cure the rejection reason(s)
                 identified, your Claim will be rejected in its entirety.

Please take a moment to read What You Need to Know which is enclosed with this notice. If you still have any questions
regarding this notice or if you want to confirm the status of your Claim after you submit a response to this notice, please
call us toll-free at (855) 872-7076. If you would like to view or download the Settlement Notice (which contains the Plan of
Allocation), you may do so on the settlement website at www.BraskemSecuritiesSettlement.com.

Very truly yours,

Garden City Group, LLC

Claims Administrator
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 20 of 120
*BSK0201755636*                                                                                        Claim No:

                                                   Rejection Reason(s)
1. THE CLAIM DOES NOT RESULT IN A "RECOGNIZED LOSS" AS DEFINED BY THE COURT-
APPROVED PLAN OF ALLOCATION. The Plan of Allocation is contained in the Notice that was mailed to you along
with your Claim Form. Your "Recognized Loss" is not intended to equal your actual "market loss" (the amount of money
you actually lost) and it is possible that you lost money but still have no "Recognized Loss."

If you do not intend to supply additional information/documentation, and you still disagree with the determination, you may
request Court review of the determination. To request Court review, you must send a letter to the claims administrator
within twenty (20) days of the date of this letter and it must: (1) specifically state that you "request that the Court review the
rejection of your claim," (2) state your argument(s) for why your claim should be accepted, (3) attach any supporting
documents you may have to support your argument, and (4) be signed. Please also include a copy of this letter when
requesting Court review of the rejection of your claim. Your claim and its administrative rejection will be presented to the
Court for review.

UPON RECEIPT OF SUPPORTING DOCUMENTATION, YOUR CLAIM WILL BE RE-REVIEWED TO
DETERMINE WHETHER OR NOT YOUR CLAIM HAS BEEN CURED.

COURT REVIEW MAY BE REQUESTED IF YOU DISAGREE WITH THE DETERMINATION TO REJECT
YOUR CLAIM.

AS A REMINDER, THIS IS THE ONLY NOTICE THAT YOU WILL RECEIVE REGARDING THIS
REJECTION.
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 21 of 120

Braskem, S.A. Securities Settlement                                       *P-BSK$F-L92B*
c/o GCG
P.O. Box 10495
Dublin, Ohio 43017-4095
(855) 872-7076




*BSK0201459107*
                                                                          Mailing Date:
                                                                          Response Due Date:
                                                                          Claim No:


                                                                          Eligible Securities:
                                                                          American Depositary Receipts (ADRs)
                                                                          Class Period:
                                                                          July 15, 2010 through March 11, 2015, inclusive




                 NOTICE OF REJECTION OF PART OF YOUR CLAIM
            THIS IS THE ONLY NOTICE YOU WILL RECEIVE WITH RESPECT TO THIS CLAIM

Dear Claimant(s):

We have received and processed the Proof of Claim Form ("Claim Form") that you submitted in connection with the
Braskem, S.A. Securities Settlement. Based on our review of the Claim Form and documentation you submitted (if any),
part of your Claim has been conditionally rejected pursuant to the terms of the Court approved Settlement.

Your Claim may have been rejected for one or more reasons. If you wish to cure your Claim, please review the
attached "Rejection Reason(s)" document and respond accordingly. Please note the following when responding:

                 You must include a copy of this notice with any response and reference your Claim Number on all
                 submissions.
                 Your response must be received or postmarked no later than the Response Due Date noted above.
                 If you fail to respond by the Response Due Date, or your response fails to cure the rejection reason(s)
                 identified, your Claim will remain partially rejected.

Please take a moment to read What You Need to Know which is enclosed with this notice. If you still have any questions
regarding this notice or if you want to confirm the status of your Claim after you submit a response to this notice, please
call us toll-free at (855) 872-7076. If you would like to view or download the Settlement Notice (which contains the Plan of
Allocation), you may do so on the settlement website at www.BraskemSecuritiesSettlement.com.

Very truly yours,

Garden City Group, LLC

Claims Administrator
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 22 of 120
*BSK0201459107*                                                                                Claim No:

                                                   Rejection Reason(s)
 1. YOUR CLAIM IS MISSING INFORMATION                                      AND/OR        APPROPRIATE            SUPPORTING
 DOCUMENTATION FOR CERTAIN TRANSACTIONS.

 The specific transactions at issue are listed in the chart below. The part of the chart that is blank indicates where
 information is missing.

                                                                       Number             Price Per
      Transaction                Security         Trade date           of ADRs              ADR              Net Amount

 Purchases                 ADR                     11/19/2010              1,000.00              21.90             21,900.00
 Sales                     ADR                     01/07/2011              1,000.00              24.85             24,850.00

HOW TO RESOLVE: You must submit acceptable documentation supporting the transaction(s) and/or holding position(s)
listed in the chart above to the Claims Administrator by the Response Due Date. Specifically, the documentation must
reflect or support all transactions and holding information called for in Part II of the Claim form. With respect to the
required "holding" positions, the documentation need only support the number of ADRs held as of the dates set forth in the
Claim Form. Acceptable documentation includes securities broker's confirmation slips, month and year-end account
statements, or similar documentation (handwritten or self-generated documents are not acceptable).

If there is a blank space ("___________") in any of the boxes in the chart above, this means that the Claim Form and
supporting documentation submitted did not provide this information regarding the transaction(s)/holding position(s) at
issue. You must submit acceptable supporting documentation that not only provides this missing information, but also
contains the other information listed in the chart above, therefore the documentation must be complete

If there is an "N/A" in any of the boxes in the chart above, this means that the supporting documentation need not provide
this information. For example, in order to fully document "Unsold Holdings" as of the close of trading on June 8, 2015,
you need only submit acceptable supporting documentation demonstrating the number of ADRs held; you do NOT need to
provide documentation demonstrating the "Purchase/Sale Price Per ADR" or "Net Amount" paid for those holdings.

If you do not intend to supply additional information/documentation, and you still disagree with the determination, you may
request Court review of the determination. To request Court review, you must send a letter to the claims administrator
within twenty (20) days of the date of this letter and it must: (1) specifically state that you "request that the Court review the
rejection of your claim," (2) state your argument(s) for why your claim should be accepted, (3) attach any supporting
documents you may have to support your argument, and (4) be signed. Please also include a copy of this letter when
requesting Court review of the rejection of your claim. Your claim and its administrative rejection will be presented to the
Court for review.

UPON RECEIPT OF SUPPORTING DOCUMENTATION, YOUR CLAIM WILL BE RE-REVIEWED TO
DETERMINE WHETHER OR NOT YOUR CLAIM HAS BEEN CURED.

COURT REVIEW MAY BE REQUESTED IF YOU DISAGREE WITH THE DETERMINATION TO REJECT
YOUR CLAIM.

AS A REMINDER, THIS IS THE ONLY NOTICE THAT YOU WILL RECEIVE REGARDING THIS
REJECTION.
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 23 of 120




          EXHIBIT B
          Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 24 of 120
Disputed Claim No. 1
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 25 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 26 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 27 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 28 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 29 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 30 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 31 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 32 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 33 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 34 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 35 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 36 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 37 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 38 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 39 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 40 of 120
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 41 of 120
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 42 of 120

Braskem, S.A., Securities Settlement                                      	

c/o GCG
P.O. Box 10495
Dublin, Ohio 43017-4095
(855) 872-7076

BSK0201750689


	
METEORA INVESTMENTS LTD                                                   Mailing Date: April 30, 2018
C/O BERNARDO LEALCOSTA                                                    Response Due Date: May 21, 2018
                                                                          Claim No: 1116419


                                                                          Eligible Securities:
                                                                          American Depositary Receipts (ADRs)
                                                                          Class Period:
                                                                          July 15, 2010 through March 11, 2015, inclusive




                        NOTICE OF REJECTION OF YOUR ENTIRE CLAIM

Dear Claimant(s):

We have received and processed the Proof of Claim Form ("Claim Form") that you submitted in connection with the
Braskem, S.A. Securities Settlement. Based on our review of the Claim Form and documentation you submitted (if any),
your Claim has been conditionally rejected in its entirety pursuant to the terms of the Court approved Settlement.

Your Claim may have been rejected for one or more reasons. If you wish to cure your Claim, please review the
attached "Rejection Reason(s)" document and respond accordingly. Please note the following when responding:

                 You must include a copy of this notice with any response and reference your Claim Number on all
                 submissions.
                 Your response must be received or postmarked no later than the Response Due Date noted above.
                 If you fail to respond by the Response Due Date, or your response fails to cure the rejection reason(s)
                 identified, your Claim will be rejected in its entirety.

Please take a moment to read What You Need to Know which is enclosed with this notice. If you still have any questions
regarding this notice or if you want to confirm the status of your Claim after you submit a response to this notice, please
call us toll-free at (855) 872-7076. If you would like to view or download the Settlement Notice (which contains the Plan of
Allocation), you may do so on the settlement website at www.BraskemSecuritiesSettlement.com.

Very truly yours,

Garden City Group, LLC

Claims Administrator
                Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 43 of 120
	                                                                                          Claim No: 1116419

                                                   Rejection Reason(s)
 1. YOUR CLAIM IS MISSING INFORMATION                                      AND/OR        APPROPRIATE            SUPPORTING
 DOCUMENTATION FOR CERTAIN TRANSACTIONS.

 The specific transactions at issue are listed in the chart below. The part of the chart that is blank indicates where
 information is missing.

                                                                       Number             Price Per
      Transaction                Security         Trade date           of ADRs              ADR              Net Amount

 !"#$%&'('                 )*+                     ,-./0./,00              /12,,3,,              /-345             5510223,,
 !"#$%&'('                 )*+                     ,-./0./,00              /12,,3,,              /-345             5510223,,

HOW TO RESOLVE: You must submit acceptable documentation supporting the transaction(s) and/or holding position(s)
listed in the chart above to the Claims Administrator by the Response Due Date. Specifically, the documentation must
reflect or support all transactions and holding information called for in Part II of the Claim form. With respect to the
required "holding" positions, the documentation need only support the number of ADRs held as of the dates set forth in the
Claim Form. Acceptable documentation includes securities broker's confirmation slips, month and year-end account
statements, or similar documentation (handwritten or self-generated documents are not acceptable).

If there is a blank space ("___________") in any of the boxes in the chart above, this means that the Claim Form and
supporting documentation submitted did not provide this information regarding the transaction(s)/holding position(s) at
issue. You must submit acceptable supporting documentation that not only provides this missing information, but also
contains the other information listed in the chart above, therefore the documentation must be complete

If there is an "N/A" in any of the boxes in the chart above, this means that the supporting documentation need not provide
this information. For example, in order to fully document "Unsold Holdings" as of the close of trading on June 8, 2015,
you need only submit acceptable supporting documentation demonstrating the number of ADRs held; you do NOT need to
provide documentation demonstrating the "Purchase/Sale Price Per ADR" or "Net Amount" paid for those holdings.

If you do not intend to supply additional information/documentation, and you still disagree with the determination, you may
request Court review of the determination. To request Court review, you must send a letter to the claims administrator
within twenty (20) days of the date of this letter and it must: (1) specifically state that you "request that the Court review the
rejection of your claim," (2) state your argument(s) for why your claim should be accepted, (3) attach any supporting
documents you may have to support your argument, and (4) be signed. Please also include a copy of this letter when
requesting Court review of the rejection of your claim. Your claim and its administrative rejection will be presented to the
Court for review.

UPON RECEIPT OF SUPPORTING DOCUMENTATION, YOUR CLAIM WILL BE RE-REVIEWED TO
DETERMINE WHETHER OR NOT YOUR CLAIM HAS BEEN CURED.

COURT REVIEW MAY BE REQUESTED IF YOU DISAGREE WITH THE DETERMINATION TO REJECT
YOUR CLAIM.

AS A REMINDER, THIS IS THE ONLY NOTICE THAT YOU WILL RECEIVE REGARDING THIS
REJECTION.
              Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 44 of 120




From:                          blcosta
Sent:                          Thursday, July 19, 2018 10:20 AM
To:                            BSK_Questions
Subject:                       Re: Braskem, S.A. Securities Settlement - Claim 1116419


Dear Sirs,

The only request for Court review I submited referred to a previous claim elimination for lack of
documentation. I would like to know if THAT request was submitted, and if it was successful or not, before I
consider ANOTHER request.

Regards,

Bernardo Leal Costa


De: Questions@BraskemSecuritiesSettlement.com
Enviada: Terça-feira, 17 de Julho de 2018 20:37
Para:
Assunto: Braskem, S.A. Securities Settlement - Claim 1116419

Bernardo,



Thank you for speaking with me this afternoon. As discussed, your claim is ineligible because it does not
calculate to a Recognized Loss in accordance with the Court-approved Plan of Allocation. Please refer to page
6, paragraph A-2(a) of the attached notice for details on how your claim was calculated.



Please confirm if you wish to withdraw your request for court review.



Regards,



The Claims Administrator (AMC)

Braskem, S.A. Securities Settlement

Phone: 855-872-7076

Website: www.BraskemSecuritiesSettlement.com

                                                        1
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 45 of 120




          EXHIBIT C
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 46 of 120




          EXHIBIT C-1
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 47 of 120


MC64N                        Timely Authorized Claimants             Page   1    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       1000074                         -1,770.00
                       1000136                             -531.00
                       1001047                         -4,260.00
                       1001103                        -12,706.00
                       1001187                             -177.00
                       1001194                             -958.95
                       1001223                         -1,947.00
                       1001261                             -354.00
                       1001285                             -885.00
                       1001325                              -97.92
                       1001499                             -177.00
                       1001509                         -3,540.00
                       1001516                             -885.00
                       1001714                         -5,310.34
                       1001894                             -318.60
                       1001902                         -3,540.00
                       1001948                         -3,540.00
                       1002000                             -123.90
                       1002027                         -1,416.00
                       1002034                             -177.00
                       1002083                             -752.15
                       1002108                             -177.00
                       1002128                             -531.00
                       1002141                             -250.00
                       1002146                             -225.00
                       1002162                             -939.49
                       1002383                         -8,850.00
                       1002444                         -1,947.00
                       1002445                             -584.10
                       1002452                             -221.25
                       1002710                             -235.00
                       1002879                         -5,310.00
                       1003076                             -354.00
                       1003137                         -2,124.00
                       1003571                         -3,540.00
                       1003803                             -123.00
                       1003925                             -531.00
                       1004043                         -1,557.60
                       1004044                             -354.00
                       1004089                             -177.00
                       1004181                              -46.00
                       1004196                             -531.00
                       1004233                             -708.00
                       1004330                             -885.00
                       1004337                             -177.00
                       1004357                              -70.80
                       1004456                             -637.20
                       1004482                             -885.00
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 48 of 120


MC64N                        Timely Authorized Claimants             Page   2    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       1004519                              -54.88
                       1004560                         -3,540.00
                       1004564                         -1,770.00
                       1004745                              -26.55
                       1004935                             -265.50
                       1004970                             -240.80
                       1005005                             -177.00
                       1005133                              -65.49
                       1005247                             -177.00
                       1005249                              -44.72
                       1005304                         -4,334.14
                       1005377                             -531.00
                       1005778                              -71.57
                       1005839                             -177.00
                       1005860                              -88.50
                       1005881                               -7.21
                       1005909                              -35.40
                       1006028                         -1,293.00
                       1006029                        -19,290.00
                       1006053                              -61.95
                       1006055                              -61.95
                       1006124                              -79.65
                       1006331                             -885.00
                       1006426                              -38.94
                       1006465                             -177.00
                       1006510                         -2,540.00
                       1006696                         -8,850.00
                       1006697                         -8,230.50
                       1006786                         -5,407.35
                       1006838                              -35.40
                       1006952                             -398.25
                       1007008                             -177.00
                       1007013                             -531.00
                       1007085                             -217.71
                       1007348                             -531.00
                       1007396                             -325.70
                       1007439                             -252.00
                       1007474                             -670.43
                       1007556                         -1,310.00
                       1007643                         -4,425.00
                       1007698                         -1,770.00
                       1007700                              -67.10
                       1007713                             -619.50
                       1007741                             -191.73
                       1007747                             -177.00
                       1007777                         -3,540.00
                       1007814                         -2,301.00
                       1007816                             -531.00
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 49 of 120


MC64N                        Timely Authorized Claimants             Page   3    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       1007817                          -2,444.95
                       1007856                             -589.99
                       1007869                             -885.00
                       1007870                             -885.00
                       1007871                             -885.00
                       1007872                             -885.00
                       1007908                             -372.00
                       1007915                         -39,471.00
                       1007992                             -582.00
                       1008008                          -1,428.39
                       1008092                             -531.00
                       1008157                          -1,770.00
                       1008178                              -31.86
                       1008180                             -265.50
                       1008311                             -619.50
                       1008408                             -177.00
                       1008428                             -177.00
                       1008463                             -442.50
                       1008478                          -1,770.00
                       1008669                         -15,930.00
                       1008808                             -211.00
                       1008829                             -116.00
                       1008898                             -407.68
                       1008932                             -177.00
                       1009160                          -1,457.95
                       1009190                              -26.55
                       1114098                          -1,770.00
                       1114208                          -1,416.00
                       1114449                          -1,770.00
                       1114454                          -2,601.90
                       1114455                             -177.00
                       1114462                             -424.80
                       1114613                             -885.00
                       1114636                              -38.94
                       1115064                             -123.00
                       1115247                             -177.00
                       1115276                          -1,053.15
                       1115305                             -747.21
                       1115312                             -130.98
                       1115322                             -178.77
                       1115328                             -123.90
                       1115341                         -15,753.00
                       1115342                          -1,017.63
                       1115365                             -360.88
                       1115368                              -58.41
                       1115369                             -155.76
                       1115450                        -276,643.92
                       1115452                             -242.49
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 50 of 120


MC64N                        Timely Authorized Claimants             Page   4    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       1115456                         -7,965.00
                       1115457                             -449.58
                       1115463                             -207.09
                       1115464                             -354.00
                       1115466                             -591.18
                       1115467                             -237.18
                       1115468                             -166.89
                       1115469                             -210.63
                       1115470                             -120.36
                       1115475                             -531.00
                       1115477                             -247.80
                       1115478                             -718.62
                       1115479                             -591.18
                       1115481                             -313.29
                       1115483                              -88.50
                       1115504                             -354.00
                       1115514                             -200.01
                       1115561                             -531.00
                       1115744                         -1,770.00
                       1115825                             -570.00
                       1116013                         -3,100.66
                       1116016                             -177.00
                       1116096                         -1,203.60
                       1116295                             -550.51
                       1116399                             -295.59
                       1116403                             -118.59
                       1116416                             -125.67
                       1116418                             -430.11
                       1116444                               -1.77
                       1116450                             -823.05
                       1116456                         -5,310.00
                       1116468                               -3.54
                       1117440                        -25,665.00
                       1117443                         -5,310.00
                       1117445                             -938.00
                       1117449                              -88.50
                       1117465                        -22,364.32
                       1117472                             -182.31
                       1117478                        -28,813.83
                       1117489                             -105.44
                       1117491                             -708.00
                       1117493                             -207.09
                       1117499                             -148.68
                       1117500                         -1,079.70
                       1117508                             -177.00
                       1117509                         -6,018.00
                       1117510                             -354.00
                       1117513                             -619.50
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 51 of 120


MC64N                        Timely Authorized Claimants             Page   5    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       1117521                          -1,560.00
                       1117523                             -120.36
                       1117535                        -393,841.40
                       5000020                             -300.00
                       5000032                          -5,533.02
                       5000059                             -885.00
                       5000061                          -1,215.99
                       5000063                             -115.05
                       5000065                               -1.77
                       5000067                              -37.17
                       5000206                             -923.94
                       5000207                             -246.03
                       5000246                             -985.89
                       5000248                          -6,044.55
                       5000263                             -332.11
                       5000504                         -18,939.00
                       5000505                             -177.00
                       5000506                          -1,589.46
                       5000512                         -22,302.00
                       5000583                              -69.00
                       5000586                         -35,167.74
                       5000596                          -5,532.00
                       5000614                             -345.15
                       5000618                             -177.00
                       5000630                             -529.23
                       5000631                        -131,459.20
                       5000637                             -637.20
                       5000650                         -63,098.81
                       5000651                             -281.43
                       5000652                             -677.91
                       5000653                          -1,031.91
                       5000654                          -1,462.02
                       5000658                         -11,505.00
                       5000659                          -5,664.00
                       5000660                          -3,186.00
                       5000666                        -115,227.00
                       5000670                             -500.00
                       5000675                          -9,420.53
                       5000676                         -12,948.31
                       5000677                          -1,415.48
                       5000680                         -18,939.00
                       5000681                          -2,124.00
                       5000683                             -569.94
                       5000684                      -1,279,858.68
                       5000685                        -171,494.70
                       5000688                        -219,564.00
                       5000695                         -67,314.94
                       5000716                          -2,554.11
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 52 of 120


MC64N                        Timely Authorized Claimants             Page   6    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       5000748                              -70.80
                       5000767                         -82,397.04
                       5000769                        -508,052.77
                       5000796                        -277,111.20
                       5000816                         -10,112.01
                       5000823                             -708.00
                       5000848                             -177.00
                       5000892                             -708.00
                       5000894                              -20.80
                       5000906                             -879.88
                       5000907                              -12.98
                       5000919                          -2,444.44
                       5000920                         -46,905.00
                       5000922                             -793.76
                       5000923                          -8,845.36
                       5000925                             -936.33
                       5000926                             -155.76
                       5000929                             -307.98
                       5000930                              -56.64
                       5000932                         -19,490.22
                       5000934                             -706.23
                       5000936                         -19,399.74
                       5000937                             -189.39
                       5000941                         -51,507.00
                       5000942                          -1,008.17
                       5000945                         -16,299.93
                       5000946                         -17,425.37
                       5000947                          -3,991.35
                       5000948                          -1,392.99
                       5000949                         -59,472.00
                       5000950                          -8,319.00
                       5000953                         -32,757.39
                       5000963                              -14.16
                       5000966                              -72.57
                       5000969                         -11,593.50
                       5000979                          -6,676.44
                       5000982                          -2,230.20
                       5000985                        -382,219.33
                       5000991                              -11.97
                       5000992                          -6,092.34
                       5000997                          -2,309.70
                       5000998                             -868.00
                       5001001                          -4,867.50
                       5001002                             -929.25
                       5001003                             -387.63
                       5001004                          -1,575.30
                       5001005                          -1,299.18
                       5001006                          -5,317.08
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 53 of 120


MC64N                        Timely Authorized Claimants             Page   7    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       5001007                             -858.45
                       5001008                             -339.84
                       5001012                         -11,966.97
                       5001016                          -1,982.40
                       5001025                              -83.49
                       5001026                              -15.48
                       5001033                          -2,423.96
                       5001034                          -8,295.35
                       5001039                             -326.00
                       5001043                             -265.50
                       5001045                             -959.34
                       5001057                         -19,320.66
                       5001058                         -23,614.84
                       5001061                        -528,750.00
                       5001062                        -442,500.00
                       5001063                          -7,434.00
                       5001084                          -3,770.10
                       5001085                        -274,350.00
                       5001088                        -100,282.89
                       5001090                        -158,528.28
                       5001091                          -3,203.70
                       5001104                             -486.01
                       5001106                             -380.55
                       5001107                             -371.70
                       5001109                             -389.40
                       5001110                         -18,815.94
                       5001120                             -927.88
                       5001128                             -885.00
                       5001132                             -708.00
                       5001141                         -27,976.75
                       5001142                         -13,053.75
                       5001143                             -663.75
                       5001162                          -8,819.04
                       5001169                          -1,118.64
                       5001173                             -231.87
                       5001282                        -247,309.53
                       5001291                      -2,400,488.53
                       5001308                             -219.48
                       5001317                             -309.75
                       5001331                              -28.32
                       5001351                          -1,770.00
                       5001361                         -12,567.00
                       5001379                          -1,166.43
                       5001385                             -486.75
                       5001391                             -640.74
                       5001404                             -441.37
                       5001414                          -1,770.00
                       5001450                          -1,062.00
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 54 of 120


MC64N                        Timely Authorized Claimants             Page   8    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       5001470                              -76.11
                       5001510                          -1,421.31
                       5001512                         -15,045.00
                       5001538                             -531.00
                       5001571                             -166.46
                       5001577                             -177.00
                       5001603                             -177.00
                       5001613                         -72,375.22
                       5001618                             -284.97
                       5001627                         -12,390.00
                       5001640                             -654.90
                       5001642                             -348.69
                       5001643                             -138.06
                       5001644                             -589.41
                       5001646                              -95.58
                       5001647                               -6.30
                       5001650                          -1,177.05
                       5001652                               -5.90
                       5001654                             -764.64
                       5001656                              -17.70
                       5001662                             -300.90
                       5001663                          -1,088.55
                       5001665                             -148.68
                       5001670                               -5.90
                       5001674                             -107.25
                       5001681                               -8.85
                       5001689                               -4.77
                       5001690                              -51.33
                       5001696                              -17.70
                       5001698                              -53.10
                       5001712                          -2,131.08
                       5001713                          -2,191.57
                       5001725                         -34,360.15
                       5001731                             -513.00
                       5001732                          -3,594.87
                       5001733                          -6,726.00
                       5001736                             -610.65
                       5001738                        -309,750.00
                       5001739                         -11,901.43
                       5001741                          -5,152.84
                       5001742                        -561,788.34
                       5001746                          -6,195.00
                       5001747                        -428,144.74
                       5001748                          -9,027.00
                       5001749                         -22,965.75
                       5001750                        -117,897.93
                       5001751                         -19,223.97
                       5001753                          -6,142.23
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 55 of 120


MC64N                        Timely Authorized Claimants             Page   9    of   10
MC64N079                 BRASKEM_SECURITIES_LITIGATION               09-Nov-18   2:34 PM
                       Claim #                 Recognized Claim
                       5001754                         -15,045.00
                       5001756                         -79,939.55
                       5001757                          -5,104.64
                       5001758                         -81,071.90
                       5001759                         -15,558.96
                       5001760                             -214.71
                       5001761                         -54,480.61
                       5001762                      -2,295,464.70
                       5001763                      -1,068,444.52
                       5001765                             -885.39
                       5001766                         -19,542.93
                       5001768                          -1,054.92
                       5001770                          -5,841.00
                       5001773                             -292.05
                       5001774                        -154,622.46
                       5001775                          -7,434.00
                       5001776                         -10,802.31
                       5001777                         -15,694.59
                       5001780                        -118,940.68
                       5001783                         -43,365.00
                       5001786                         -16,057.83
                       5001791                          -4,708.20
                       5001792                               -3.54
                       5001797                             -129.21
                       5001806                        -265,340.70
                       5001810                         -19,824.00
                       5001814                         -12,478.50
                       5001815                         -12,478.50
                       5001821                         -88,146.00
                       5001888                          -2,389.50
                       5001901                        -118,944.00
                       5001902                         -48,651.13
                       5001903                          -4,191.16
                       5001909                         -71,094.63
                       5001912                             -531.00
                       5001958                         -54,225.72
                       5001976                             -354.00
                       5001979                               -1.36
                       5002001                             -276.12
                       5002006                          -7,146.82
                       5002014                         -20,339.62
                       5002020                         -46,195.87
                       5002022                          -9,466.57
                       5002026                         -42,025.65
                       5002032                          -9,741.43
                       5002034                          -4,696.98
                       5002036                         -79,858.22
                       5002038                         -70,007.16
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 56 of 120


MC64N                              Timely Authorized Claimants              Page 10     of   10
MC64N079                     BRASKEM_SECURITIES_LITIGATION                  09-Nov-18   2:34 PM
                           Claim #                     Recognized Claim
                           5002041                            -80,760.40
                           5002042                           -221,588.79
                           5002043                            -70,510.50
                           5002044                            -41,888.15
                           5002045                            -31,035.10
                           5002046                            -80,964.94
                           5002047                            -15,168.58
                           5002064                              -3,697.53
                           5002149                               -132.75
                           5002155                               -885.00
                           5002201                               -177.00
                           5002224                               -138.06
                           5002257                               -442.50
                           5002263                               -531.00
                           5002272                              -1,770.00
                           5002279                              -3,540.00
                           5002302                               -177.00
                           5002321                              -1,770.00
                           5002358                               -478.00
                           5002369                               -566.40
                           5002381                               -885.00
                           5002386                                 -35.40
                           5002388                            -91,509.00
                           5002393                            -18,556.68
                           5002396                              -2,655.00
                           5002398                            -48,192.01
                           5002417                               -338.07
                           5002427                               -171.69
                           5002447                            -21,712.59
                           5002474                               -251.34
                           5002480                                 -63.72
                           5002517                               -306.06
                           5002522                              -1,860.00
                           5002526                               -413.00
                           10000027                              -787.65
                           10000028                             -1,437.24
                           10000034                           -26,550.00

            Claim Count:     469         Total Loss:       -16,632,533.11
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 57 of 120




          EXHIBIT C-2
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 58 of 120


MC64N                  Late But Otherwise Authorized Claimants      Page   1    of    2
MC64N081                 BRASKEM_SECURITIES_LITIGATION              09-Nov-18   2:39 PM
                       Claim #                 Recognized Claim
                       1004253                          -1,108.74
                       1007121                          -8,850.00
                       1116039                          -2,301.00
                       1116257                          -4,248.00
                       1116943                            -177.00
                       1117515                              -3.68
                       1117518                          -6,195.00
                       5001631                            -281.43
                       5001826                              -3.40
                       5001832                             -25.62
                       5001848                          -4,094.82
                       5001851                             -37.08
                       5001852                              -5.15
                       5001853                              -3.40
                       5001854                        -180,244.33
                       5001862                              -3.40
                       5001863                          -1,770.00
                       5002048                         -62,410.20
                       5002057                          -2,577.12
                       5002061                         -45,739.46
                       5002397                          -7,522.50
                       5002493                         -16,268.07
                       5002501                            -504.45
                       5002538                        -145,570.00
                       5002539                        -152,693.96
                       5002542                          -4,927.68
                       5002556                          -1,851.42
                       5002557                          -9,027.00
                       5002562                        -562,023.66
                       5002564                         -33,453.00
                       5002565                        -324,099.32
                       5002566                        -402,388.26
                       5002567                        -155,760.00
                       5002568                        -132,219.00
                       5002569                          -8,212.80
                       5002576                        -154,509.29
                       5002580                          -1,770.00
                       5002582                          -9,933.24
                       5002589                         -52,651.63
                       5002590                         -62,304.00
                       5002591                        -278,764.38
                       5002592                          -1,851.42
                       5002594                        -783,229.59
                       5002595                        -586,690.28
                       5002596                        -287,455.31
                       5002598                         -94,222.41
                       5002599                         -10,947.45
                       5002600                         -21,301.95
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 59 of 120


MC64N                      Late But Otherwise Authorized Claimants        Page   2    of    2
MC64N081                     BRASKEM_SECURITIES_LITIGATION                09-Nov-18   2:39 PM
                           Claim #                   Recognized Claim
                           5002601                         -172,718.37
                           5002602                          -28,105.83
                           5002603                          -67,342.43
                           5002610                            -5,727.72
                           5002615                            -4,005.40
                           5002619                          -35,808.10
                           5002620                          -17,784.96
                           5002622                             -738.09
                           5002623                               -35.40
                           5002631                               -54.87
                           5002639                            -6,743.70
                           5002645                             -327.45
                           5002649                                -3.92
                           5002666                             -166.38
                           5002670                               -31.86
                           5002671                               -46.02
                           5002689                             -465.51
                           5002691                               -88.50
                           5002701                             -500.91
                           5002703                             -327.45
                           5002720                         -794,564.04
                           5002724                          -20,386.86
                           5002727                            -3,816.22
                           5002729                             -202.00
                           5002735                            -6,129.51
                           5002737                            -2,750.97
                           5002757                         -329,043.00
                           5002761                             -299.13

            Claim Count:     76        Total Loss:        -6,120,445.50
Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 60 of 120




          EXHIBIT C-3
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 61 of 120


MC66N                       Rejected or Ineligible Claimants         Page   1    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1000044           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000137           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000138           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000144           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000175           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000221           DEFICIENT CLAIM NEVER CURED
           1000299           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000314           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000329           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000334           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000345           DEFICIENT CLAIM NEVER CURED
           1000530           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000570           DEFICIENT CLAIM NEVER CURED
           1000760           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000773           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000783           DEFICIENT CLAIM NEVER CURED
           1000784           DEFICIENT CLAIM NEVER CURED
           1000824           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000836           DEFICIENT CLAIM NEVER CURED
           1000842           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000852           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000919           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000934           DEFICIENT CLAIM NEVER CURED
           1000938           DEFICIENT CLAIM NEVER CURED
           1000965           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000982           DID NOT RESULT IN A RECOGNIZED CLAIM
           1000992           DEFICIENT CLAIM NEVER CURED
           1001015           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001048           DEFICIENT CLAIM NEVER CURED
           1001075           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001116           DEFICIENT CLAIM NEVER CURED
           1001126           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001133           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001142           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001172           DEFICIENT CLAIM NEVER CURED
           1001217           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001227           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001259           DEFICIENT CLAIM NEVER CURED
           1001260           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001377           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001398           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001476           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001512           DEFICIENT CLAIM NEVER CURED
           1001578           DEFICIENT CLAIM NEVER CURED
           1001593           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001805           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001807           DID NOT RESULT IN A RECOGNIZED CLAIM
           1001827           DEFICIENT CLAIM NEVER CURED
           1001829           DEFICIENT CLAIM NEVER CURED
           1001865           DEFICIENT CLAIM NEVER CURED
           1002022           DEFICIENT CLAIM NEVER CURED
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 62 of 120


MC66N                       Rejected or Ineligible Claimants           Page   2    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1002063           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002158           DID NOT FIT THE DEFINITION OF THE CLASS
           1002167           DEFICIENT CLAIM NEVER CURED
           1002389           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002465           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002605           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002628           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002641           DID NOT RESULT IN A RECOGNIZED CLAIM
           1002709           DID NOT FIT THE DEFINITION OF THE CLASS
           1002784           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003018           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003133           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003197           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003483           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003518           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003526           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003796           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003798           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003830           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003933           DEFICIENT CLAIM NEVER CURED
           1003936           DEFICIENT CLAIM NEVER CURED
           1003945           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003953           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003979           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003991           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003993           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003994           DID NOT RESULT IN A RECOGNIZED CLAIM
           1003996           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004082           DEFICIENT CLAIM NEVER CURED
           1004179           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004266           DEFICIENT CLAIM NEVER CURED
           1004285           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004299           DID NOT FIT THE DEFINITION OF THE CLASS
           1004324           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004326           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004333           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004362           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004363           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004381           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004401           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004407           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004432           DID NOT FIT THE DEFINITION OF THE CLASS
           1004486           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004489           DEFICIENT CLAIM NEVER CURED
           1004507           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004524           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004568           DEFICIENT CLAIM NEVER CURED
           1004641           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004642           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004688           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004787           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 63 of 120


MC66N                       Rejected or Ineligible Claimants           Page   3    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1004792           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004808           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004849           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004859           DEFICIENT CLAIM NEVER CURED
           1004866           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004915           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004916           DID NOT RESULT IN A RECOGNIZED CLAIM
           1004944           DID NOT FIT THE DEFINITION OF THE CLASS
           1005154           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005199           DEFICIENT CLAIM NEVER CURED
           1005213           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005241           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005256           DID NOT FIT THE DEFINITION OF THE CLASS
           1005257           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005264           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005268           DID NOT FIT THE DEFINITION OF THE CLASS
           1005272           DEFICIENT CLAIM NEVER CURED
           1005278           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005294           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005307           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005308           DEFICIENT CLAIM NEVER CURED
           1005347           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005379           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005401           DID NOT FIT THE DEFINITION OF THE CLASS
           1005468           DID NOT FIT THE DEFINITION OF THE CLASS
           1005471           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005472           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005488           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005499           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005510           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005590           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005605           DEFICIENT CLAIM NEVER CURED
           1005641           DEFICIENT CLAIM NEVER CURED
           1005647           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005681           DID NOT FIT THE DEFINITION OF THE CLASS
           1005693           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005696           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005697           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005707           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005788           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005806           DEFICIENT CLAIM NEVER CURED
           1005843           DID NOT FIT THE DEFINITION OF THE CLASS
           1005861           DID NOT FIT THE DEFINITION OF THE CLASS
           1005904           DEFICIENT CLAIM NEVER CURED
           1005928           DEFICIENT CLAIM NEVER CURED
           1005935           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005938           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005946           DEFICIENT CLAIM NEVER CURED
           1005958           DEFICIENT CLAIM NEVER CURED
           1005961           DID NOT RESULT IN A RECOGNIZED CLAIM
           1005975           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 64 of 120


MC66N                       Rejected or Ineligible Claimants         Page   4    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1005991           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006042           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006044           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006133           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006165           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006174           DEFICIENT CLAIM NEVER CURED
           1006305           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006306           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006332           DEFICIENT CLAIM NEVER CURED
           1006432           DEFICIENT CLAIM NEVER CURED
           1006487           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006491           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006624           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006664           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006746           DEFICIENT CLAIM NEVER CURED
           1006813           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006823           DEFICIENT CLAIM NEVER CURED
           1006834           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006970           DID NOT RESULT IN A RECOGNIZED CLAIM
           1006991           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007009           DEFICIENT CLAIM NEVER CURED
           1007094           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007277           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007319           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007472           DEFICIENT CLAIM NEVER CURED
           1007476           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007546           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007566           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007596           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007598           DEFICIENT CLAIM NEVER CURED
           1007750           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007769           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007786           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007796           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007878           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007946           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007970           DID NOT RESULT IN A RECOGNIZED CLAIM
           1007993           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008027           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008042           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008047           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008096           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008133           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008241           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008252           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008309           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008324           DEFICIENT CLAIM NEVER CURED
           1008383           DEFICIENT CLAIM NEVER CURED
           1008493           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008518           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008527           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 65 of 120


MC66N                       Rejected or Ineligible Claimants           Page   5    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1008585           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008638           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008684           DEFICIENT CLAIM NEVER CURED
           1008691           DEFICIENT CLAIM NEVER CURED
           1008722           DEFICIENT CLAIM NEVER CURED
           1008764           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008810           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008819           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008823           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008889           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008951           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008958           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008968           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008987           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008992           DID NOT RESULT IN A RECOGNIZED CLAIM
           1008993           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009032           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009037           DEFICIENT CLAIM NEVER CURED
           1009050           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009053           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009056           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009102           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009276           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009294           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009367           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009398           DEFICIENT CLAIM NEVER CURED
           1009457           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009615           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009640           DEFICIENT CLAIM NEVER CURED
           1009671           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009679           DID NOT FIT THE DEFINITION OF THE CLASS
           1009688           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009726           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009762           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009819           DEFICIENT CLAIM NEVER CURED
           1009833           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009849           DID NOT RESULT IN A RECOGNIZED CLAIM
           1009935           DID NOT RESULT IN A RECOGNIZED CLAIM
           1010093           DID NOT RESULT IN A RECOGNIZED CLAIM
           1010179           DID NOT RESULT IN A RECOGNIZED CLAIM
           1010272           DID NOT RESULT IN A RECOGNIZED CLAIM
           1010574           DID NOT RESULT IN A RECOGNIZED CLAIM
           1010869           DID NOT RESULT IN A RECOGNIZED CLAIM
           1011502           DID NOT RESULT IN A RECOGNIZED CLAIM
           1011667           DID NOT RESULT IN A RECOGNIZED CLAIM
           1011888           DEFICIENT CLAIM NEVER CURED
           1011988           DID NOT RESULT IN A RECOGNIZED CLAIM
           1012112           DID NOT RESULT IN A RECOGNIZED CLAIM
           1012540           DID NOT RESULT IN A RECOGNIZED CLAIM
           1012694           DEFICIENT CLAIM NEVER CURED
           1012804           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 66 of 120


MC66N                       Rejected or Ineligible Claimants           Page   6    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1013314           DID NOT RESULT IN A RECOGNIZED CLAIM
           1013497           DID NOT RESULT IN A RECOGNIZED CLAIM
           1013566           DID NOT RESULT IN A RECOGNIZED CLAIM
           1014547           DID NOT RESULT IN A RECOGNIZED CLAIM
           1014699           DID NOT RESULT IN A RECOGNIZED CLAIM
           1014765           DID NOT RESULT IN A RECOGNIZED CLAIM
           1014975           DID NOT RESULT IN A RECOGNIZED CLAIM
           1016244           DID NOT RESULT IN A RECOGNIZED CLAIM
           1017799           DID NOT RESULT IN A RECOGNIZED CLAIM
           1025008           DID NOT RESULT IN A RECOGNIZED CLAIM
           1025404           DID NOT RESULT IN A RECOGNIZED CLAIM
           1026136           DID NOT RESULT IN A RECOGNIZED CLAIM
           1028466           DID NOT RESULT IN A RECOGNIZED CLAIM
           1028659           DID NOT RESULT IN A RECOGNIZED CLAIM
           1040906           DID NOT RESULT IN A RECOGNIZED CLAIM
           1113943           DEFICIENT CLAIM NEVER CURED
           1113958           DID NOT FIT THE DEFINITION OF THE CLASS
           1114104           DID NOT FIT THE DEFINITION OF THE CLASS
           1114215           DEFICIENT CLAIM NEVER CURED
           1114252           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114293           DEFICIENT CLAIM NEVER CURED
           1114410           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114434           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114447           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114448           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114450           DEFICIENT CLAIM NEVER CURED
           1114451           DEFICIENT CLAIM NEVER CURED
           1114452           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114453           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114456           DEFICIENT CLAIM NEVER CURED
           1114457           DEFICIENT CLAIM NEVER CURED
           1114458           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114459           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114460           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114461           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114463           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114464           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114465           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114466           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114467           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114468           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114469           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114470           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114471           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114472           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114473           DEFICIENT CLAIM NEVER CURED
           1114474           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114475           DEFICIENT CLAIM NEVER CURED
           1114476           DEFICIENT CLAIM NEVER CURED
           1114477           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114478           DEFICIENT CLAIM NEVER CURED
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 67 of 120


MC66N                       Rejected or Ineligible Claimants         Page   7    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1114479           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114480           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114481           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114482           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114483           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114484           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114485           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114486           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114500           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114536           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114539           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114558           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114568           DEFICIENT CLAIM NEVER CURED
           1114634           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114635           DID NOT RESULT IN A RECOGNIZED CLAIM
           1114909           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115078           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115084           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115085           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115225           DEFICIENT CLAIM NEVER CURED
           1115248           DEFICIENT CLAIM NEVER CURED
           1115249           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115250           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115251           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115252           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115253           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115255           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115256           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115257           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115258           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115259           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115275           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115277           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115278           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115279           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115280           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115281           DEFICIENT CLAIM NEVER CURED
           1115282           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115283           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115284           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115285           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115286           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115287           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115288           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115289           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115290           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115291           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115292           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115293           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115295           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115296           DEFICIENT CLAIM NEVER CURED
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 68 of 120


MC66N                       Rejected or Ineligible Claimants         Page   8    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1115297           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115298           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115299           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115300           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115301           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115306           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115307           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115308           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115309           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115310           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115311           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115313           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115314           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115315           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115316           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115317           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115318           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115319           DEFICIENT CLAIM NEVER CURED
           1115320           DEFICIENT CLAIM NEVER CURED
           1115321           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115323           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115324           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115326           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115327           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115329           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115330           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115331           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115332           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115333           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115335           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115336           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115337           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115338           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115343           DEFICIENT CLAIM NEVER CURED
           1115344           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115345           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115346           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115347           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115348           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115349           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115350           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115351           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115352           DEFICIENT CLAIM NEVER CURED
           1115353           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115354           DEFICIENT CLAIM NEVER CURED
           1115355           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115356           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115357           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115358           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115359           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115360           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 69 of 120


MC66N                       Rejected or Ineligible Claimants           Page   9    of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1115361           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115362           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115363           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115364           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115366           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115367           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115370           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115371           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115372           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115451           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115458           DID NOT FIT THE DEFINITION OF THE CLASS
           1115459           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115460           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115461           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115462           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115465           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115471           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115472           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115473           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115474           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115476           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115480           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115482           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115484           DEFICIENT CLAIM NEVER CURED
           1115487           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115488           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115489           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115490           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115491           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115492           DID NOT FIT THE DEFINITION OF THE CLASS
           1115493           DID NOT FIT THE DEFINITION OF THE CLASS
           1115494           DID NOT FIT THE DEFINITION OF THE CLASS
           1115495           DEFICIENT CLAIM NEVER CURED
           1115496           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115497           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115498           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115499           DEFICIENT CLAIM NEVER CURED
           1115500           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115501           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115502           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115503           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115505           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115506           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115507           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115508           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115509           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115510           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115511           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115512           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115513           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115537           DID NOT FIT THE DEFINITION OF THE CLASS
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 70 of 120


MC66N                       Rejected or Ineligible Claimants           Page 10     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1115624           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115764           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115841           DID NOT RESULT IN A RECOGNIZED CLAIM
           1115873           DEFICIENT CLAIM NEVER CURED
           1115874           DEFICIENT CLAIM NEVER CURED
           1116017           DID NOT FIT THE DEFINITION OF THE CLASS
           1116023           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116144           DEFICIENT CLAIM NEVER CURED
           1116165           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116209           DEFICIENT CLAIM NEVER CURED
           1116266           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116367           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116396           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116397           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116398           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116400           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116401           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116402           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116404           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116410           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116411           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116412           DEFICIENT CLAIM NEVER CURED
           1116413           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116414           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116415           DEFICIENT CLAIM NEVER CURED
           1116417           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116419           DEFICIENT CLAIM NEVER CURED
           1116443           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116445           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116449           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116451           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116452           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116453           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116454           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116457           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116458           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116459           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116460           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116461           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116462           DID NOT FIT THE DEFINITION OF THE CLASS
           1116463           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116464           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116465           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116466           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116467           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116469           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116507           DID NOT FIT THE DEFINITION OF THE CLASS
           1116549           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116550           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116551           DID NOT FIT THE DEFINITION OF THE CLASS
           1116552           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 71 of 120


MC66N                       Rejected or Ineligible Claimants           Page 11     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1116553           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116898           DID NOT RESULT IN A RECOGNIZED CLAIM
           1116911           DEFICIENT CLAIM NEVER CURED
           1116947           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117005           DEFICIENT CLAIM NEVER CURED
           1117087           DEFICIENT CLAIM NEVER CURED
           1117282           DEFICIENT CLAIM NEVER CURED
           1117308           DEFICIENT CLAIM NEVER CURED
           1117430           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117437           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117438           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117439           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117441           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117442           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117446           DEFICIENT CLAIM NEVER CURED
           1117447           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117448           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117450           DEFICIENT CLAIM NEVER CURED
           1117451           DID NOT FIT THE DEFINITION OF THE CLASS
           1117452           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117453           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117454           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117455           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117456           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117457           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117458           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117459           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117461           DID NOT FIT THE DEFINITION OF THE CLASS
           1117462           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117463           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117464           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117466           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117467           DEFICIENT CLAIM NEVER CURED
           1117468           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117469           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117470           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117471           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117473           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117474           DEFICIENT CLAIM NEVER CURED
           1117475           DEFICIENT CLAIM NEVER CURED
           1117476           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117477           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117479           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117480           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117481           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117482           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117483           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117484           DID NOT FIT THE DEFINITION OF THE CLASS
           1117485           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117486           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117487           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 72 of 120


MC66N                       Rejected or Ineligible Claimants           Page 12     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           1117488           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117490           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117492           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117494           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117495           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117496           DID NOT FIT THE DEFINITION OF THE CLASS
           1117497           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117498           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117501           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117502           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117503           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117504           DID NOT FIT THE DEFINITION OF THE CLASS
           1117506           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117507           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117511           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117512           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117514           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117517           DID NOT FIT THE DEFINITION OF THE CLASS
           1117519           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117520           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117522           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117524           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117525           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117526           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117527           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117528           DEFICIENT CLAIM NEVER CURED
           1117532           DEFICIENT CLAIM NEVER CURED
           1117533           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117534           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117601           DID NOT RESULT IN A RECOGNIZED CLAIM
           1117602           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000001           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000002           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000003           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000004           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000005           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000006           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000007           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000008           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000009           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000010           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000011           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000012           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000013           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000014           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000015           DID NOT FIT THE DEFINITION OF THE CLASS
           5000016           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000017           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000018           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000019           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000021           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 73 of 120


MC66N                       Rejected or Ineligible Claimants         Page 13     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000022           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000023           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000024           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000025           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000026           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000027           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000028           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000029           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000030           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000031           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000033           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000034           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000035           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000036           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000037           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000038           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000039           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000040           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000041           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000042           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000043           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000044           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000045           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000046           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000047           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000048           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000049           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000050           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000051           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000052           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000053           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000054           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000055           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000056           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000057           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000058           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000060           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000062           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000064           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000066           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000068           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000069           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000070           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000071           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000072           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000073           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000074           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000075           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000076           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000077           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000078           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 74 of 120


MC66N                       Rejected or Ineligible Claimants         Page 14     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000079           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000080           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000081           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000082           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000083           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000084           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000085           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000086           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000087           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000088           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000089           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000090           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000091           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000092           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000093           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000094           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000095           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000096           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000097           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000098           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000099           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000100           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000101           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000102           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000103           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000104           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000105           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000106           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000107           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000108           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000109           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000110           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000111           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000112           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000113           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000114           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000115           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000116           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000117           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000118           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000119           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000120           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000121           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000122           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000123           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000124           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000125           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000126           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000127           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000128           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000129           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 75 of 120


MC66N                       Rejected or Ineligible Claimants         Page 15     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000130           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000131           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000132           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000133           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000134           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000135           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000136           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000137           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000138           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000139           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000140           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000141           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000142           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000143           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000144           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000145           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000146           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000147           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000148           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000149           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000150           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000151           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000152           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000153           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000154           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000155           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000156           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000157           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000158           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000159           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000160           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000161           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000162           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000163           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000164           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000165           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000166           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000167           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000168           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000169           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000170           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000171           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000172           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000173           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000174           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000175           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000176           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000177           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000178           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000179           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000180           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 76 of 120


MC66N                       Rejected or Ineligible Claimants         Page 16     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000181           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000182           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000183           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000184           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000185           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000186           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000187           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000188           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000189           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000190           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000191           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000192           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000193           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000194           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000195           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000196           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000197           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000198           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000199           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000200           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000201           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000202           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000203           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000204           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000205           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000208           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000209           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000210           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000211           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000212           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000213           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000214           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000215           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000216           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000217           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000218           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000219           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000220           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000221           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000222           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000223           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000224           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000225           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000226           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000227           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000228           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000229           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000230           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000231           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000232           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000233           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 77 of 120


MC66N                       Rejected or Ineligible Claimants           Page 17     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000234           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000235           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000236           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000237           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000238           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000239           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000240           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000241           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000242           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000243           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000244           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000245           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000247           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000249           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000250           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000251           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000252           DID NOT FIT THE DEFINITION OF THE CLASS
           5000253           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000254           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000255           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000256           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000257           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000258           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000259           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000260           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000261           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000262           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000264           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000265           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000266           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000267           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000268           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000269           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000270           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000271           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000272           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000273           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000274           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000275           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000276           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000277           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000278           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000279           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000280           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000281           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000282           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000283           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000284           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000285           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000286           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000287           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 78 of 120


MC66N                       Rejected or Ineligible Claimants         Page 18     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000288           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000289           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000290           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000291           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000292           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000293           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000294           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000295           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000296           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000297           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000298           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000299           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000300           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000301           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000302           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000303           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000304           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000305           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000306           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000307           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000308           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000309           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000310           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000311           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000312           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000313           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000314           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000315           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000316           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000317           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000318           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000319           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000320           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000321           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000322           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000323           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000324           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000325           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000326           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000327           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000328           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000329           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000330           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000331           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000332           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000333           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000334           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000335           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000336           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000337           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000338           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 79 of 120


MC66N                       Rejected or Ineligible Claimants         Page 19     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000339           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000340           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000341           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000342           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000343           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000344           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000345           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000346           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000347           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000348           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000349           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000350           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000351           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000352           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000353           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000354           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000355           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000356           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000357           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000358           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000359           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000360           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000361           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000362           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000363           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000364           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000365           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000366           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000367           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000368           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000369           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000370           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000371           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000372           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000373           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000374           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000375           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000376           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000377           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000378           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000379           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000380           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000381           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000382           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000383           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000384           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000385           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000386           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000387           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000388           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000389           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 80 of 120


MC66N                       Rejected or Ineligible Claimants         Page 20     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000390           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000391           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000392           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000393           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000394           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000395           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000396           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000397           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000398           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000399           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000400           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000401           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000402           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000403           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000404           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000405           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000406           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000407           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000408           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000409           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000410           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000411           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000412           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000413           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000414           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000415           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000416           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000417           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000418           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000419           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000420           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000421           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000422           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000423           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000424           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000425           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000426           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000427           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000428           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000429           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000430           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000431           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000432           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000433           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000434           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000435           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000436           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000437           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000438           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000439           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000440           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 81 of 120


MC66N                       Rejected or Ineligible Claimants           Page 21     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000441           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000442           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000443           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000444           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000445           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000446           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000447           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000448           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000449           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000450           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000451           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000452           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000453           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000454           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000455           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000456           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000457           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000458           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000459           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000460           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000461           DID NOT FIT THE DEFINITION OF THE CLASS
           5000462           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000463           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000464           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000465           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000466           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000467           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000468           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000469           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000470           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000471           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000472           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000473           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000474           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000475           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000476           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000477           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000478           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000479           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000480           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000481           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000482           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000483           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000484           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000485           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000486           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000487           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000488           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000489           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000490           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000491           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 82 of 120


MC66N                       Rejected or Ineligible Claimants         Page 22     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000492           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000493           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000494           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000495           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000496           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000497           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000498           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000499           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000500           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000501           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000502           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000503           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000507           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000508           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000509           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000510           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000511           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000513           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000514           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000515           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000516           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000517           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000518           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000519           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000520           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000521           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000522           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000523           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000524           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000525           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000526           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000527           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000528           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000529           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000530           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000531           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000532           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000533           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000534           DEFICIENT CLAIM NEVER CURED
           5000535           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000536           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000537           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000538           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000539           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000540           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000541           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000542           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000543           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000544           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000545           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000546           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 83 of 120


MC66N                       Rejected or Ineligible Claimants         Page 23     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000547           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000548           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000549           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000550           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000551           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000552           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000553           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000554           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000555           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000556           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000557           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000558           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000559           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000560           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000561           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000562           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000563           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000564           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000565           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000566           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000567           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000568           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000569           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000570           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000571           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000572           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000573           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000574           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000575           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000576           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000577           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000578           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000579           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000580           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000581           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000582           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000584           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000585           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000587           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000588           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000589           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000590           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000591           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000592           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000593           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000594           DEFICIENT CLAIM NEVER CURED
           5000595           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000597           DEFICIENT CLAIM NEVER CURED
           5000598           DEFICIENT CLAIM NEVER CURED
           5000599           DEFICIENT CLAIM NEVER CURED
           5000600           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 84 of 120


MC66N                       Rejected or Ineligible Claimants           Page 24     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000601           DEFICIENT CLAIM NEVER CURED
           5000602           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000603           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000604           DEFICIENT CLAIM NEVER CURED
           5000605           DID NOT FIT THE DEFINITION OF THE CLASS
           5000606           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000607           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000608           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000609           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000610           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000611           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000612           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000613           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000615           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000616           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000617           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000619           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000620           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000621           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000622           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000623           DID NOT FIT THE DEFINITION OF THE CLASS
           5000624           DID NOT FIT THE DEFINITION OF THE CLASS
           5000625           DID NOT FIT THE DEFINITION OF THE CLASS
           5000626           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000627           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000628           DID NOT FIT THE DEFINITION OF THE CLASS
           5000629           DID NOT FIT THE DEFINITION OF THE CLASS
           5000632           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000633           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000634           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000635           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000636           DID NOT FIT THE DEFINITION OF THE CLASS
           5000638           DID NOT FIT THE DEFINITION OF THE CLASS
           5000639           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000640           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000641           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000642           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000643           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000644           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000645           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000646           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000647           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000648           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000649           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000655           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000656           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000657           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000661           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000662           DID NOT FIT THE DEFINITION OF THE CLASS
           5000663           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000664           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 85 of 120


MC66N                       Rejected or Ineligible Claimants           Page 25     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000665           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000667           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000668           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000669           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000671           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000672           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000673           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000674           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000678           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000679           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000682           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000686           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000687           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000689           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000690           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000691           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000692           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000693           DID NOT FIT THE DEFINITION OF THE CLASS
           5000694           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000696           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000697           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000698           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000699           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000700           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000701           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000702           DID NOT FIT THE DEFINITION OF THE CLASS
           5000703           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000704           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000705           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000706           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000707           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000708           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000709           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000710           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000711           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000712           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000713           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000714           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000715           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000717           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000718           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000719           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000720           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000721           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000722           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000723           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000724           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000725           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000726           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000727           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000728           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 86 of 120


MC66N                       Rejected or Ineligible Claimants           Page 26     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000729           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000730           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000731           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000732           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000733           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000734           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000735           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000736           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000737           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000738           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000739           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000740           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000741           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000742           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000743           DEFICIENT CLAIM NEVER CURED
           5000744           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000745           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000746           DID NOT FIT THE DEFINITION OF THE CLASS
           5000747           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000749           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000750           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000751           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000752           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000753           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000754           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000755           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000756           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000757           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000758           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000759           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000760           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000761           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000762           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000763           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000764           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000765           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000766           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000768           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000770           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000771           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000772           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000773           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000774           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000775           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000776           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000777           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000778           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000779           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000780           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000781           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000782           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 87 of 120


MC66N                       Rejected or Ineligible Claimants           Page 27     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000783           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000784           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000785           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000786           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000787           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000788           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000789           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000790           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000791           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000792           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000793           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000794           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000795           DID NOT FIT THE DEFINITION OF THE CLASS
           5000797           DID NOT FIT THE DEFINITION OF THE CLASS
           5000798           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000799           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000800           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000801           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000802           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000803           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000804           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000805           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000806           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000807           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000808           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000809           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000810           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000811           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000812           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000813           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000814           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000815           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000817           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000818           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000819           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000820           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000821           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000822           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000824           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000825           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000826           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000827           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000828           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000829           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000830           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000831           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000832           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000833           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000834           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000835           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000836           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 88 of 120


MC66N                       Rejected or Ineligible Claimants         Page 28     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000837           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000838           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000839           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000840           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000841           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000842           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000843           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000844           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000845           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000846           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000847           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000849           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000850           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000851           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000852           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000853           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000854           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000855           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000856           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000857           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000858           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000859           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000860           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000861           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000862           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000863           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000864           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000865           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000866           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000867           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000868           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000869           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000870           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000871           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000872           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000873           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000874           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000875           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000876           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000877           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000878           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000879           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000880           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000881           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000882           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000883           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000884           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000885           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000886           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000887           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000888           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 89 of 120


MC66N                       Rejected or Ineligible Claimants           Page 29     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000889           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000890           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000891           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000893           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000895           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000896           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000897           DEFICIENT CLAIM NEVER CURED
           5000898           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000899           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000900           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000901           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000902           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000903           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000904           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000905           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000908           DID NOT FIT THE DEFINITION OF THE CLASS
           5000909           DID NOT FIT THE DEFINITION OF THE CLASS
           5000910           DID NOT FIT THE DEFINITION OF THE CLASS
           5000911           DID NOT FIT THE DEFINITION OF THE CLASS
           5000912           DID NOT FIT THE DEFINITION OF THE CLASS
           5000913           DID NOT FIT THE DEFINITION OF THE CLASS
           5000914           DID NOT FIT THE DEFINITION OF THE CLASS
           5000915           DID NOT FIT THE DEFINITION OF THE CLASS
           5000916           DID NOT FIT THE DEFINITION OF THE CLASS
           5000917           DEFICIENT CLAIM NEVER CURED
           5000918           DID NOT FIT THE DEFINITION OF THE CLASS
           5000921           DID NOT FIT THE DEFINITION OF THE CLASS
           5000924           DID NOT FIT THE DEFINITION OF THE CLASS
           5000927           DID NOT FIT THE DEFINITION OF THE CLASS
           5000928           DID NOT FIT THE DEFINITION OF THE CLASS
           5000931           DEFICIENT CLAIM NEVER CURED
           5000933           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000935           DUPLICATE CLAIM
           5000938           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000939           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000940           DID NOT FIT THE DEFINITION OF THE CLASS
           5000943           DID NOT FIT THE DEFINITION OF THE CLASS
           5000944           DID NOT FIT THE DEFINITION OF THE CLASS
           5000951           DID NOT FIT THE DEFINITION OF THE CLASS
           5000952           DID NOT FIT THE DEFINITION OF THE CLASS
           5000954           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000955           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000956           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000957           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000958           DID NOT FIT THE DEFINITION OF THE CLASS
           5000959           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000960           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000961           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000962           DID NOT FIT THE DEFINITION OF THE CLASS
           5000964           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000965           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 90 of 120


MC66N                       Rejected or Ineligible Claimants           Page 30     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5000967           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000968           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000970           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000971           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000972           DID NOT FIT THE DEFINITION OF THE CLASS
           5000973           DID NOT FIT THE DEFINITION OF THE CLASS
           5000974           DEFICIENT CLAIM NEVER CURED
           5000975           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000976           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000977           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000978           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000980           DID NOT FIT THE DEFINITION OF THE CLASS
           5000981           DID NOT FIT THE DEFINITION OF THE CLASS
           5000983           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000984           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000986           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000987           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000988           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000989           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000990           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000993           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000994           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000995           DID NOT RESULT IN A RECOGNIZED CLAIM
           5000996           DID NOT FIT THE DEFINITION OF THE CLASS
           5000999           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001000           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001009           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001010           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001011           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001013           DID NOT FIT THE DEFINITION OF THE CLASS
           5001014           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001015           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001017           DID NOT FIT THE DEFINITION OF THE CLASS
           5001018           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001019           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001020           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001021           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001022           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001023           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001024           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001027           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001028           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001029           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001030           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001031           DID NOT FIT THE DEFINITION OF THE CLASS
           5001032           DID NOT FIT THE DEFINITION OF THE CLASS
           5001035           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001036           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001037           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001038           DEFICIENT CLAIM NEVER CURED
           5001040           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 91 of 120


MC66N                       Rejected or Ineligible Claimants           Page 31     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001041           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001042           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001044           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001046           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001047           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001048           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001049           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001050           DEFICIENT CLAIM NEVER CURED
           5001051           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001052           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001053           DID NOT FIT THE DEFINITION OF THE CLASS
           5001054           DEFICIENT CLAIM NEVER CURED
           5001055           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001056           DID NOT FIT THE DEFINITION OF THE CLASS
           5001059           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001060           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001064           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001065           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001066           DID NOT FIT THE DEFINITION OF THE CLASS
           5001067           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001068           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001069           DID NOT FIT THE DEFINITION OF THE CLASS
           5001070           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001071           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001072           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001073           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001074           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001075           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001076           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001077           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001078           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001079           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001080           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001081           DID NOT FIT THE DEFINITION OF THE CLASS
           5001082           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001083           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001086           DEFICIENT CLAIM NEVER CURED
           5001087           DEFICIENT CLAIM NEVER CURED
           5001089           DID NOT FIT THE DEFINITION OF THE CLASS
           5001092           DID NOT FIT THE DEFINITION OF THE CLASS
           5001093           DID NOT FIT THE DEFINITION OF THE CLASS
           5001094           DID NOT FIT THE DEFINITION OF THE CLASS
           5001095           DID NOT FIT THE DEFINITION OF THE CLASS
           5001096           DID NOT FIT THE DEFINITION OF THE CLASS
           5001097           DID NOT FIT THE DEFINITION OF THE CLASS
           5001098           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001099           DEFICIENT CLAIM NEVER CURED
           5001100           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001101           DEFICIENT CLAIM NEVER CURED
           5001102           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001103           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 92 of 120


MC66N                       Rejected or Ineligible Claimants           Page 32     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001105           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001108           DID NOT FIT THE DEFINITION OF THE CLASS
           5001111           DEFICIENT CLAIM NEVER CURED
           5001112           DID NOT FIT THE DEFINITION OF THE CLASS
           5001113           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001114           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001115           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001116           DID NOT FIT THE DEFINITION OF THE CLASS
           5001117           DID NOT FIT THE DEFINITION OF THE CLASS
           5001118           DID NOT FIT THE DEFINITION OF THE CLASS
           5001119           DID NOT FIT THE DEFINITION OF THE CLASS
           5001121           DID NOT FIT THE DEFINITION OF THE CLASS
           5001122           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001123           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001124           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001125           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001126           DEFICIENT CLAIM NEVER CURED
           5001127           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001129           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001130           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001131           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001133           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001134           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001135           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001136           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001137           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001138           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001139           DID NOT FIT THE DEFINITION OF THE CLASS
           5001140           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001144           DID NOT FIT THE DEFINITION OF THE CLASS
           5001145           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001146           DID NOT FIT THE DEFINITION OF THE CLASS
           5001147           DID NOT FIT THE DEFINITION OF THE CLASS
           5001148           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001149           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001150           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001151           DID NOT FIT THE DEFINITION OF THE CLASS
           5001152           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001153           DID NOT FIT THE DEFINITION OF THE CLASS
           5001154           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001155           DID NOT FIT THE DEFINITION OF THE CLASS
           5001156           DID NOT FIT THE DEFINITION OF THE CLASS
           5001157           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001158           DID NOT FIT THE DEFINITION OF THE CLASS
           5001159           DID NOT FIT THE DEFINITION OF THE CLASS
           5001160           DID NOT FIT THE DEFINITION OF THE CLASS
           5001161           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001163           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001164           DID NOT FIT THE DEFINITION OF THE CLASS
           5001165           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001166           DID NOT FIT THE DEFINITION OF THE CLASS
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 93 of 120


MC66N                       Rejected or Ineligible Claimants           Page 33     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001167           DID NOT FIT THE DEFINITION OF THE CLASS
           5001168           DID NOT FIT THE DEFINITION OF THE CLASS
           5001170           DID NOT FIT THE DEFINITION OF THE CLASS
           5001171           DID NOT FIT THE DEFINITION OF THE CLASS
           5001172           DID NOT FIT THE DEFINITION OF THE CLASS
           5001174           DID NOT FIT THE DEFINITION OF THE CLASS
           5001175           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001176           DID NOT FIT THE DEFINITION OF THE CLASS
           5001177           DID NOT FIT THE DEFINITION OF THE CLASS
           5001178           DID NOT FIT THE DEFINITION OF THE CLASS
           5001179           DID NOT FIT THE DEFINITION OF THE CLASS
           5001180           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001181           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001182           DID NOT FIT THE DEFINITION OF THE CLASS
           5001183           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001184           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001185           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001186           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001187           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001188           DID NOT FIT THE DEFINITION OF THE CLASS
           5001189           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001190           DID NOT FIT THE DEFINITION OF THE CLASS
           5001191           DEFICIENT CLAIM NEVER CURED
           5001192           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001193           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001194           DID NOT FIT THE DEFINITION OF THE CLASS
           5001195           DEFICIENT CLAIM NEVER CURED
           5001196           DID NOT FIT THE DEFINITION OF THE CLASS
           5001197           DEFICIENT CLAIM NEVER CURED
           5001198           DID NOT FIT THE DEFINITION OF THE CLASS
           5001199           DEFICIENT CLAIM NEVER CURED
           5001200           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001201           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001202           DID NOT FIT THE DEFINITION OF THE CLASS
           5001203           DEFICIENT CLAIM NEVER CURED
           5001204           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001205           DID NOT FIT THE DEFINITION OF THE CLASS
           5001206           DEFICIENT CLAIM NEVER CURED
           5001207           DID NOT FIT THE DEFINITION OF THE CLASS
           5001208           DEFICIENT CLAIM NEVER CURED
           5001209           DID NOT FIT THE DEFINITION OF THE CLASS
           5001210           DEFICIENT CLAIM NEVER CURED
           5001211           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001212           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001213           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001214           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001215           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001216           DID NOT FIT THE DEFINITION OF THE CLASS
           5001217           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001218           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001219           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 94 of 120


MC66N                       Rejected or Ineligible Claimants           Page 34     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001220           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001221           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001222           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001223           DID NOT FIT THE DEFINITION OF THE CLASS
           5001224           DEFICIENT CLAIM NEVER CURED
           5001225           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001226           DID NOT FIT THE DEFINITION OF THE CLASS
           5001227           DID NOT FIT THE DEFINITION OF THE CLASS
           5001228           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001229           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001230           DID NOT FIT THE DEFINITION OF THE CLASS
           5001231           DEFICIENT CLAIM NEVER CURED
           5001232           DID NOT FIT THE DEFINITION OF THE CLASS
           5001233           DEFICIENT CLAIM NEVER CURED
           5001234           DID NOT FIT THE DEFINITION OF THE CLASS
           5001235           DEFICIENT CLAIM NEVER CURED
           5001236           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001237           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001238           DEFICIENT CLAIM NEVER CURED
           5001239           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001240           DID NOT FIT THE DEFINITION OF THE CLASS
           5001241           DID NOT FIT THE DEFINITION OF THE CLASS
           5001242           DEFICIENT CLAIM NEVER CURED
           5001243           DID NOT FIT THE DEFINITION OF THE CLASS
           5001244           DEFICIENT CLAIM NEVER CURED
           5001245           DID NOT FIT THE DEFINITION OF THE CLASS
           5001246           DEFICIENT CLAIM NEVER CURED
           5001247           DID NOT FIT THE DEFINITION OF THE CLASS
           5001248           DEFICIENT CLAIM NEVER CURED
           5001249           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001250           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001251           DEFICIENT CLAIM NEVER CURED
           5001252           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001253           DEFICIENT CLAIM NEVER CURED
           5001254           DID NOT FIT THE DEFINITION OF THE CLASS
           5001255           DEFICIENT CLAIM NEVER CURED
           5001256           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001257           DID NOT FIT THE DEFINITION OF THE CLASS
           5001258           DEFICIENT CLAIM NEVER CURED
           5001259           DID NOT FIT THE DEFINITION OF THE CLASS
           5001260           DEFICIENT CLAIM NEVER CURED
           5001261           DID NOT FIT THE DEFINITION OF THE CLASS
           5001262           DEFICIENT CLAIM NEVER CURED
           5001263           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001264           DID NOT FIT THE DEFINITION OF THE CLASS
           5001265           DEFICIENT CLAIM NEVER CURED
           5001266           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001267           DID NOT FIT THE DEFINITION OF THE CLASS
           5001268           DEFICIENT CLAIM NEVER CURED
           5001269           DID NOT FIT THE DEFINITION OF THE CLASS
           5001270           DEFICIENT CLAIM NEVER CURED
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 95 of 120


MC66N                       Rejected or Ineligible Claimants           Page 35     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001271           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001272           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001273           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001274           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001275           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001276           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001277           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001278           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001279           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001280           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001281           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001283           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001284           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001285           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001286           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001287           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001288           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001289           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001290           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001292           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001293           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001294           DID NOT FIT THE DEFINITION OF THE CLASS
           5001295           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001296           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001297           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001298           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001299           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001300           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001301           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001302           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001303           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001304           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001305           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001306           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001307           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001309           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001310           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001311           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001312           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001313           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001314           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001315           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001316           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001318           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001319           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001320           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001321           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001322           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001323           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001324           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001325           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 96 of 120


MC66N                       Rejected or Ineligible Claimants           Page 36     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001326           DID NOT FIT THE DEFINITION OF THE CLASS
           5001327           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001328           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001329           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001330           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001332           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001333           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001334           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001335           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001336           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001337           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001338           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001339           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001340           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001341           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001342           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001343           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001344           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001345           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001346           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001347           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001348           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001349           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001350           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001352           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001353           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001354           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001355           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001356           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001357           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001358           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001359           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001360           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001362           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001363           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001364           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001365           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001366           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001367           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001368           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001369           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001370           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001371           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001372           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001373           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001374           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001375           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001376           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001377           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001378           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001380           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 97 of 120


MC66N                       Rejected or Ineligible Claimants           Page 37     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001381           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001382           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001383           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001384           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001386           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001387           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001388           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001389           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001390           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001392           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001393           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001394           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001395           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001396           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001397           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001398           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001399           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001400           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001401           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001402           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001403           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001405           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001406           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001407           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001408           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001409           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001410           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001411           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001412           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001413           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001415           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001416           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001417           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001418           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001419           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001420           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001421           DID NOT FIT THE DEFINITION OF THE CLASS
           5001422           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001423           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001424           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001425           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001426           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001427           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001428           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001429           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001430           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001431           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001432           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001433           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001434           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001435           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 98 of 120


MC66N                       Rejected or Ineligible Claimants           Page 38     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001436           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001437           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001438           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001439           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001440           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001441           DID NOT FIT THE DEFINITION OF THE CLASS
           5001442           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001443           DID NOT FIT THE DEFINITION OF THE CLASS
           5001444           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001445           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001446           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001447           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001448           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001449           DID NOT FIT THE DEFINITION OF THE CLASS
           5001451           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001452           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001453           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001454           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001455           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001456           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001457           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001458           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001459           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001460           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001461           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001462           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001463           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001464           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001465           DID NOT FIT THE DEFINITION OF THE CLASS
           5001466           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001467           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001468           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001469           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001471           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001472           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001473           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001474           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001475           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001476           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001477           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001478           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001479           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001480           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001481           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001482           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001483           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001484           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001485           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001486           DID NOT FIT THE DEFINITION OF THE CLASS
           5001487           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001488           DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 99 of 120


MC66N                       Rejected or Ineligible Claimants           Page 39     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5001489           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001490           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001491           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001492           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001493           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001494           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001495           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001496           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001497           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001498           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001499           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001500           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001501           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001502           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001503           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001504           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001505           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001506           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001507           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001508           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001509           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001511           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001513           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001514           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001515           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001516           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001517           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001518           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001519           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001520           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001521           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001522           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001523           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001524           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001525           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001526           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001527           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001528           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001529           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001530           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001531           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001532           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001533           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001534           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001535           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001536           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001537           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001539           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001540           DID NOT RESULT IN A RECOGNIZED CLAIM
           5001541           DID NOT FIT THE DEFINITION OF THE CLASS
           5001542           DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 100 of 120


MC66N                      Rejected or Ineligible Claimants           Page 40     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001543          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001544          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001545          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001546          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001547          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001548          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001549          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001550          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001551          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001552          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001553          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001554          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001555          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001556          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001557          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001558          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001559          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001560          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001561          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001562          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001563          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001564          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001565          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001566          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001567          DID NOT FIT THE DEFINITION OF THE CLASS
           5001568          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001569          DID NOT FIT THE DEFINITION OF THE CLASS
           5001570          DID NOT FIT THE DEFINITION OF THE CLASS
           5001572          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001573          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001574          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001575          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001576          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001578          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001579          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001580          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001581          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001582          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001583          DID NOT FIT THE DEFINITION OF THE CLASS
           5001584          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001585          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001586          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001587          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001588          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001589          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001590          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001591          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001592          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001593          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001594          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001595          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 101 of 120


MC66N                      Rejected or Ineligible Claimants           Page 41     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001596          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001597          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001598          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001599          DEFICIENT CLAIM NEVER CURED
           5001600          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001601          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001602          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001604          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001605          DEFICIENT CLAIM NEVER CURED
           5001606          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001607          DEFICIENT CLAIM NEVER CURED
           5001608          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001609          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001610          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001611          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001612          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001614          DID NOT FIT THE DEFINITION OF THE CLASS
           5001615          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001616          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001617          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001619          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001620          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001621          DUPLICATE CLAIM
           5001622          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001623          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001624          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001625          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001626          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001628          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001629          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001630          DID NOT FIT THE DEFINITION OF THE CLASS
           5001632          DEFICIENT CLAIM NEVER CURED
           5001633          DEFICIENT CLAIM NEVER CURED
           5001634          DEFICIENT CLAIM NEVER CURED
           5001635          DID NOT FIT THE DEFINITION OF THE CLASS
           5001636          DEFICIENT CLAIM NEVER CURED
           5001637          DEFICIENT CLAIM NEVER CURED
           5001638          DID NOT FIT THE DEFINITION OF THE CLASS
           5001639          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001641          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001645          DID NOT FIT THE DEFINITION OF THE CLASS
           5001648          DID NOT FIT THE DEFINITION OF THE CLASS
           5001649          DID NOT FIT THE DEFINITION OF THE CLASS
           5001651          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001653          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001655          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001657          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001658          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001659          DID NOT FIT THE DEFINITION OF THE CLASS
           5001660          DID NOT FIT THE DEFINITION OF THE CLASS
           5001661          DID NOT FIT THE DEFINITION OF THE CLASS
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 102 of 120


MC66N                      Rejected or Ineligible Claimants           Page 42     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001664          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001666          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001667          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001668          DID NOT FIT THE DEFINITION OF THE CLASS
           5001669          DEFICIENT CLAIM NEVER CURED
           5001671          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001672          DID NOT FIT THE DEFINITION OF THE CLASS
           5001673          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001675          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001676          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001677          DID NOT FIT THE DEFINITION OF THE CLASS
           5001678          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001679          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001680          DID NOT FIT THE DEFINITION OF THE CLASS
           5001682          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001683          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001684          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001685          DID NOT FIT THE DEFINITION OF THE CLASS
           5001686          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001687          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001688          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001691          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001692          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001693          DID NOT FIT THE DEFINITION OF THE CLASS
           5001694          DID NOT FIT THE DEFINITION OF THE CLASS
           5001695          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001697          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001699          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001700          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001701          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001702          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001703          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001704          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001705          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001706          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001707          DEFICIENT CLAIM NEVER CURED
           5001708          DEFICIENT CLAIM NEVER CURED
           5001709          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001710          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001711          DID NOT FIT THE DEFINITION OF THE CLASS
           5001714          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001715          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001716          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001717          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001718          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001719          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001720          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001721          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001722          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001723          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001724          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 103 of 120


MC66N                      Rejected or Ineligible Claimants         Page 43     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001726          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001727          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001728          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001729          DEFICIENT CLAIM NEVER CURED
           5001730          DEFICIENT CLAIM NEVER CURED
           5001734          DEFICIENT CLAIM NEVER CURED
           5001735          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001737          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001740          DUPLICATE CLAIM
           5001743          DEFICIENT CLAIM NEVER CURED
           5001744          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001745          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001752          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001755          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001764          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001767          DEFICIENT CLAIM NEVER CURED
           5001769          DEFICIENT CLAIM NEVER CURED
           5001771          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001772          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001778          DUPLICATE CLAIM
           5001779          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001781          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001782          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001784          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001785          DUPLICATE CLAIM
           5001787          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001788          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001789          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001790          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001793          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001794          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001795          DEFICIENT CLAIM NEVER CURED
           5001796          DEFICIENT CLAIM NEVER CURED
           5001798          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001799          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001800          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001801          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001802          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001803          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001804          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001805          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001807          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001808          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001809          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001811          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001812          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001813          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001816          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001817          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001818          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001819          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 104 of 120


MC66N                      Rejected or Ineligible Claimants           Page 44     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001820          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001822          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001823          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001824          DEFICIENT CLAIM NEVER CURED
           5001825          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001827          DID NOT FIT THE DEFINITION OF THE CLASS
           5001828          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001829          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001830          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001831          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001833          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001834          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001835          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001836          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001837          DEFICIENT CLAIM NEVER CURED
           5001838          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001839          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001840          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001841          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001842          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001843          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001844          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001845          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001846          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001847          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001849          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001850          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001855          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001856          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001857          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001858          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001859          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001860          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001861          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001864          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001865          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001866          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001867          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001868          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001869          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001870          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001871          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001872          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001873          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001874          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001875          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001876          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001877          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001878          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001879          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001880          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 105 of 120


MC66N                      Rejected or Ineligible Claimants         Page 45     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001881          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001882          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001883          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001884          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001885          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001886          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001887          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001889          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001890          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001891          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001892          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001893          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001894          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001895          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001896          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001897          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001898          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001899          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001900          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001904          DEFICIENT CLAIM NEVER CURED
           5001905          DEFICIENT CLAIM NEVER CURED
           5001906          DEFICIENT CLAIM NEVER CURED
           5001907          DEFICIENT CLAIM NEVER CURED
           5001908          DEFICIENT CLAIM NEVER CURED
           5001910          DEFICIENT CLAIM NEVER CURED
           5001911          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001913          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001914          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001915          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001916          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001917          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001918          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001919          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001920          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001921          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001922          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001923          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001924          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001925          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001926          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001927          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001928          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001929          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001930          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001931          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001932          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001933          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001934          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001935          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001936          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001937          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 106 of 120


MC66N                      Rejected or Ineligible Claimants           Page 46     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001938          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001939          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001940          DEFICIENT CLAIM NEVER CURED
           5001941          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001942          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001943          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001944          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001945          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001946          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001947          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001948          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001949          DEFICIENT CLAIM NEVER CURED
           5001950          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001951          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001952          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001953          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001954          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001955          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001956          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001957          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001959          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001960          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001961          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001962          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001963          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001964          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001965          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001966          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001967          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001968          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001969          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001970          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001971          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001972          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001973          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001974          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001975          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001977          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001978          DID NOT FIT THE DEFINITION OF THE CLASS
           5001980          DID NOT FIT THE DEFINITION OF THE CLASS
           5001981          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001982          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001983          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001984          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001985          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001986          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001987          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001988          DEFICIENT CLAIM NEVER CURED
           5001989          DUPLICATE CLAIM
           5001990          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001991          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 107 of 120


MC66N                      Rejected or Ineligible Claimants           Page 47     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5001992          DID NOT FIT THE DEFINITION OF THE CLASS
           5001993          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001994          DID NOT FIT THE DEFINITION OF THE CLASS
           5001995          DID NOT FIT THE DEFINITION OF THE CLASS
           5001996          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001997          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001998          DID NOT RESULT IN A RECOGNIZED CLAIM
           5001999          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002000          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002002          DID NOT FIT THE DEFINITION OF THE CLASS
           5002003          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002004          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002008          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002010          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002012          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002016          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002018          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002024          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002028          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002030          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002040          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002049          DID NOT FIT THE DEFINITION OF THE CLASS
           5002050          DID NOT FIT THE DEFINITION OF THE CLASS
           5002051          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002052          DEFICIENT CLAIM NEVER CURED
           5002053          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002054          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002055          DEFICIENT CLAIM NEVER CURED
           5002056          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002058          DEFICIENT CLAIM NEVER CURED
           5002059          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002060          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002062          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002063          DEFICIENT CLAIM NEVER CURED
           5002065          DEFICIENT CLAIM NEVER CURED
           5002066          DEFICIENT CLAIM NEVER CURED
           5002067          DEFICIENT CLAIM NEVER CURED
           5002068          DEFICIENT CLAIM NEVER CURED
           5002069          DEFICIENT CLAIM NEVER CURED
           5002070          DEFICIENT CLAIM NEVER CURED
           5002071          DEFICIENT CLAIM NEVER CURED
           5002072          DEFICIENT CLAIM NEVER CURED
           5002073          DEFICIENT CLAIM NEVER CURED
           5002074          DID NOT FIT THE DEFINITION OF THE CLASS
           5002075          DID NOT FIT THE DEFINITION OF THE CLASS
           5002076          DEFICIENT CLAIM NEVER CURED
           5002077          DEFICIENT CLAIM NEVER CURED
           5002078          DEFICIENT CLAIM NEVER CURED
           5002079          DEFICIENT CLAIM NEVER CURED
           5002080          DEFICIENT CLAIM NEVER CURED
           5002081          DID NOT FIT THE DEFINITION OF THE CLASS
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 108 of 120


MC66N                      Rejected or Ineligible Claimants           Page 48     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002082          DID NOT FIT THE DEFINITION OF THE CLASS
           5002083          DEFICIENT CLAIM NEVER CURED
           5002084          DEFICIENT CLAIM NEVER CURED
           5002085          DEFICIENT CLAIM NEVER CURED
           5002086          DEFICIENT CLAIM NEVER CURED
           5002087          DEFICIENT CLAIM NEVER CURED
           5002088          DEFICIENT CLAIM NEVER CURED
           5002089          DEFICIENT CLAIM NEVER CURED
           5002090          DEFICIENT CLAIM NEVER CURED
           5002091          DEFICIENT CLAIM NEVER CURED
           5002092          DEFICIENT CLAIM NEVER CURED
           5002093          DEFICIENT CLAIM NEVER CURED
           5002094          DEFICIENT CLAIM NEVER CURED
           5002095          DID NOT FIT THE DEFINITION OF THE CLASS
           5002096          DID NOT FIT THE DEFINITION OF THE CLASS
           5002097          DEFICIENT CLAIM NEVER CURED
           5002098          DEFICIENT CLAIM NEVER CURED
           5002099          DEFICIENT CLAIM NEVER CURED
           5002100          DID NOT FIT THE DEFINITION OF THE CLASS
           5002101          DID NOT FIT THE DEFINITION OF THE CLASS
           5002102          DEFICIENT CLAIM NEVER CURED
           5002103          DEFICIENT CLAIM NEVER CURED
           5002104          DEFICIENT CLAIM NEVER CURED
           5002105          DEFICIENT CLAIM NEVER CURED
           5002106          DEFICIENT CLAIM NEVER CURED
           5002107          DEFICIENT CLAIM NEVER CURED
           5002108          DID NOT FIT THE DEFINITION OF THE CLASS
           5002109          DID NOT FIT THE DEFINITION OF THE CLASS
           5002110          DEFICIENT CLAIM NEVER CURED
           5002111          DEFICIENT CLAIM NEVER CURED
           5002112          DEFICIENT CLAIM NEVER CURED
           5002113          DEFICIENT CLAIM NEVER CURED
           5002114          DEFICIENT CLAIM NEVER CURED
           5002115          DEFICIENT CLAIM NEVER CURED
           5002116          DID NOT FIT THE DEFINITION OF THE CLASS
           5002117          DEFICIENT CLAIM NEVER CURED
           5002118          DEFICIENT CLAIM NEVER CURED
           5002119          DEFICIENT CLAIM NEVER CURED
           5002120          DEFICIENT CLAIM NEVER CURED
           5002121          DEFICIENT CLAIM NEVER CURED
           5002122          DID NOT FIT THE DEFINITION OF THE CLASS
           5002123          DEFICIENT CLAIM NEVER CURED
           5002124          DEFICIENT CLAIM NEVER CURED
           5002125          DEFICIENT CLAIM NEVER CURED
           5002126          DID NOT FIT THE DEFINITION OF THE CLASS
           5002127          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002128          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002129          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002130          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002131          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002132          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 109 of 120


MC66N                      Rejected or Ineligible Claimants           Page 49     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002133          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002134          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002135          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002136          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002138          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002139          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002140          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002142          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002143          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002144          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002145          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002146          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002147          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002148          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002150          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002151          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002152          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002153          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002154          DEFICIENT CLAIM NEVER CURED
           5002156          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002157          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002158          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002159          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002160          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002161          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002162          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002163          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002164          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002165          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002166          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002167          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002168          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002169          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002170          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002171          DEFICIENT CLAIM NEVER CURED
           5002172          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002173          DEFICIENT CLAIM NEVER CURED
           5002174          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002175          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002176          DID NOT FIT THE DEFINITION OF THE CLASS
           5002177          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002178          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002179          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002180          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002181          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002182          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002183          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002184          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002185          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002186          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002187          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 110 of 120


MC66N                      Rejected or Ineligible Claimants           Page 50     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002188          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002189          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002190          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002191          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002192          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002193          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002194          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002195          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002196          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002197          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002198          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002199          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002200          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002202          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002203          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002204          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002205          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002206          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002207          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002208          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002209          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002210          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002211          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002212          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002213          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002214          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002215          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002216          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002217          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002218          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002219          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002220          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002221          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002222          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002223          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002225          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002226          DEFICIENT CLAIM NEVER CURED
           5002227          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002228          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002229          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002230          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002231          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002232          DID NOT FIT THE DEFINITION OF THE CLASS
           5002233          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002234          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002235          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002236          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002237          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002238          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002239          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002240          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 111 of 120


MC66N                      Rejected or Ineligible Claimants           Page 51     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002241          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002242          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002243          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002244          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002245          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002246          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002247          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002248          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002249          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002250          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002251          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002252          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002253          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002254          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002255          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002256          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002258          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002259          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002260          DID NOT FIT THE DEFINITION OF THE CLASS
           5002261          DID NOT FIT THE DEFINITION OF THE CLASS
           5002262          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002264          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002265          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002266          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002267          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002268          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002269          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002270          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002271          DID NOT FIT THE DEFINITION OF THE CLASS
           5002273          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002274          DID NOT FIT THE DEFINITION OF THE CLASS
           5002275          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002276          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002277          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002278          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002280          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002281          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002282          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002283          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002284          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002285          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002286          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002287          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002288          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002289          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002290          DEFICIENT CLAIM NEVER CURED
           5002291          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002292          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002293          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002294          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002295          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 112 of 120


MC66N                      Rejected or Ineligible Claimants           Page 52     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002296          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002297          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002298          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002299          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002300          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002301          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002303          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002304          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002305          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002306          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002307          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002308          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002309          DID NOT FIT THE DEFINITION OF THE CLASS
           5002310          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002311          DEFICIENT CLAIM NEVER CURED
           5002312          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002313          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002314          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002315          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002316          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002317          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002318          DEFICIENT CLAIM NEVER CURED
           5002319          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002320          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002322          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002323          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002324          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002325          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002326          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002327          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002328          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002329          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002330          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002331          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002332          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002333          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002334          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002335          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002336          DEFICIENT CLAIM NEVER CURED
           5002337          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002338          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002339          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002340          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002341          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002342          DEFICIENT CLAIM NEVER CURED
           5002343          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002344          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002345          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002346          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002347          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002348          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 113 of 120


MC66N                      Rejected or Ineligible Claimants           Page 53     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002349          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002350          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002351          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002352          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002353          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002354          DID NOT FIT THE DEFINITION OF THE CLASS
           5002355          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002356          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002357          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002359          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002360          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002361          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002362          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002363          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002364          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002365          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002366          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002367          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002368          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002370          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002371          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002372          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002373          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002374          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002375          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002376          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002377          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002378          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002379          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002380          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002382          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002383          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002384          DEFICIENT CLAIM NEVER CURED
           5002385          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002387          DID NOT FIT THE DEFINITION OF THE CLASS
           5002389          DID NOT FIT THE DEFINITION OF THE CLASS
           5002390          DID NOT FIT THE DEFINITION OF THE CLASS
           5002391          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002392          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002394          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002395          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002399          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002400          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002401          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002402          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002403          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002404          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002405          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002406          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002407          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002408          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 114 of 120


MC66N                      Rejected or Ineligible Claimants         Page 54     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002409          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002410          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002411          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002412          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002413          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002414          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002415          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002416          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002418          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002419          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002420          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002421          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002422          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002423          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002424          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002425          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002426          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002428          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002429          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002430          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002431          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002432          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002433          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002434          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002435          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002436          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002437          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002438          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002439          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002440          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002441          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002442          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002443          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002444          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002445          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002446          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002448          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002449          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002450          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002451          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002452          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002453          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002454          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002455          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002456          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002457          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002458          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002459          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002460          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002461          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002462          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 115 of 120


MC66N                      Rejected or Ineligible Claimants           Page 55     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002463          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002464          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002465          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002466          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002467          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002468          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002469          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002470          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002471          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002472          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002473          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002475          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002476          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002477          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002478          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002479          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002481          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002482          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002483          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002484          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002485          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002486          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002487          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002488          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002489          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002490          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002491          DID NOT FIT THE DEFINITION OF THE CLASS
           5002492          DID NOT FIT THE DEFINITION OF THE CLASS
           5002494          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002495          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002496          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002497          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002498          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002499          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002500          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002502          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002503          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002504          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002505          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002506          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002507          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002508          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002509          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002510          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002511          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002512          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002513          DEFICIENT CLAIM NEVER CURED
           5002514          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002515          DID NOT FIT THE DEFINITION OF THE CLASS
           5002516          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002518          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 116 of 120


MC66N                      Rejected or Ineligible Claimants           Page 56     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002519          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002520          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002521          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002523          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002524          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002525          DID NOT FIT THE DEFINITION OF THE CLASS
           5002527          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002528          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002529          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002530          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002531          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002532          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002533          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002534          DEFICIENT CLAIM NEVER CURED
           5002535          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002536          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002537          DID NOT FIT THE DEFINITION OF THE CLASS
           5002540          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002541          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002543          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002544          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002545          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002546          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002547          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002548          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002549          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002550          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002551          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002552          DEFICIENT CLAIM NEVER CURED
           5002553          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002554          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002555          DUPLICATE CLAIM
           5002558          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002559          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002560          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002561          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002563          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002570          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002571          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002572          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002573          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002574          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002575          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002577          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002578          DEFICIENT CLAIM NEVER CURED
           5002579          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002581          DID NOT FIT THE DEFINITION OF THE CLASS
           5002583          DID NOT FIT THE DEFINITION OF THE CLASS
           5002584          DID NOT FIT THE DEFINITION OF THE CLASS
           5002585          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002586          DEFICIENT CLAIM NEVER CURED
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 117 of 120


MC66N                      Rejected or Ineligible Claimants           Page 57     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002587          DID NOT FIT THE DEFINITION OF THE CLASS
           5002588          DID NOT FIT THE DEFINITION OF THE CLASS
           5002593          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002597          DID NOT FIT THE DEFINITION OF THE CLASS
           5002604          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002605          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002606          DID NOT FIT THE DEFINITION OF THE CLASS
           5002607          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002608          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002609          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002611          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002612          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002613          DID NOT FIT THE DEFINITION OF THE CLASS
           5002614          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002616          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002617          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002618          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002621          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002624          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002625          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002626          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002627          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002628          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002629          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002630          DEFICIENT CLAIM NEVER CURED
           5002632          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002633          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002634          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002635          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002636          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002637          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002638          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002640          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002641          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002642          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002643          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002644          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002646          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002647          DEFICIENT CLAIM NEVER CURED
           5002648          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002650          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002651          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002652          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002653          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002654          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002655          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002656          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002657          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002658          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002659          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002660          DID NOT RESULT IN A RECOGNIZED CLAIM
           Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 118 of 120


MC66N                      Rejected or Ineligible Claimants           Page 58     of   60
MC66N189                 BRASKEM_SECURITIES_LITIGATION                13-Nov-18   12:38 PM
           Claim #                  Reason Deemed Ineligible
           5002661          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002662          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002663          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002664          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002665          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002667          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002668          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002669          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002672          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002673          DEFICIENT CLAIM NEVER CURED
           5002674          DEFICIENT CLAIM NEVER CURED
           5002675          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002676          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002677          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002678          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002679          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002680          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002681          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002682          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002683          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002684          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002685          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002686          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002687          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002688          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002690          DID NOT FIT THE DEFINITION OF THE CLASS
           5002692          DEFICIENT CLAIM NEVER CURED
           5002693          DEFICIENT CLAIM NEVER CURED
           5002694          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002695          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002696          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002697          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002698          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002699          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002700          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002702          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002704          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002705          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002706          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002707          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002708          DEFICIENT CLAIM NEVER CURED
           5002709          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002710          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002711          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002712          DID NOT FIT THE DEFINITION OF THE CLASS
           5002713          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002714          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002715          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002716          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002717          DID NOT RESULT IN A RECOGNIZED CLAIM
           5002718          DID NOT RESULT IN A RECOGNIZED CLAIM
            Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 119 of 120


MC66N                       Rejected or Ineligible Claimants         Page 59     of   60
MC66N189                  BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
           Claim #                   Reason Deemed Ineligible
           5002719           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002721           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002722           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002723           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002725           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002726           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002728           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002730           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002731           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002732           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002733           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002734           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002736           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002738           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002739           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002740           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002741           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002742           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002743           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002744           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002745           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002746           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002747           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002748           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002749           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002750           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002751           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002752           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002753           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002754           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002755           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002756           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002758           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002759           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002760           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002762           DEFICIENT CLAIM NEVER CURED
           5002763           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002764           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002765           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002766           DID NOT RESULT IN A RECOGNIZED CLAIM
           5002767           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000022          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000023          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000024          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000025          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000026          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000029          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000030          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000031          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000032          DID NOT RESULT IN A RECOGNIZED CLAIM
           10000033          DID NOT RESULT IN A RECOGNIZED CLAIM
             Case 1:15-cv-05132-PAE Document 140 Filed 11/16/18 Page 120 of 120


MC66N                        Rejected or Ineligible Claimants         Page 60     of   60
MC66N189                   BRASKEM_SECURITIES_LITIGATION              13-Nov-18   12:38 PM
            Claim #                   Reason Deemed Ineligible
           10000035           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000036           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000037           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000038           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000039           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000040           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000041           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000042           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000043           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000044           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000045           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000046           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000047           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000048           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000049           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000050           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000051           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000052           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000053           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000054           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000055           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000056           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000057           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000058           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000059           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000060           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000061           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000062           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000063           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000064           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000065           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000066           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000067           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000068           DID NOT RESULT IN A RECOGNIZED CLAIM
           10000069           DEFICIENT CLAIM NEVER CURED
           Claim Count:       3,044
